SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2016 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Index (Expressed in millions of reais, unless otherwise indicated) Report on review of Quarterly Information 4 Company Data / Share Capital Composition 5 Parent Company Interim Accounting Information / Statement of Financial Position - Assets 6 Parent Company Interim Accounting Information / Statement of Financial Position - Liabilities 7 Parent Company Interim Accounting Information / Statement of Income 8 Parent Company Interim Accounting Information / Statement of Comprehensive Income 9 Parent Company Interim Accounting Information / Statement of Cash Flows – Indirect Method 10 Parent Company Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2016 to 06/30/2016 11 Parent Company Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2015 to 06/30/2015 12 Parent Company Interim Accounting Information / Statement of Added Value 13 Consolidated Interim Accounting Information / Statement of Financial Position - Assets 14 Consolidated Interim Accounting Information / Statement of Financial Position - Liabilities 15 Consolidated Interim Accounting Information / Statement of Income 16 Consolidated Interim Accounting Information / Statement of Comprehensive Income 17 Consolidated Interim Accounting Information / Statement of Cash Flows – Indirect Method 18 Consolidated Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2016 to 06/30/2016 19 Consolidated Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2015 to 06/30/2015 20 Consolidated Interim Accounting Information / Statement of Added Value 21 Notes to the financial statements 22 1. The Company and its operations 22 2. Basis of preparation of interim financial information 22 3. The “Lava Jato (Car Wash) Operation” and its effects on the Company 22 4. Basis of consolidation 23 5. Summary of significant accounting policies 23 6. Cash and cash equivalents and Marketable securities 24 7. Trade and other receivables 25 8. Inventories 28 9. Disposal of Assets 29 10. Investments 30 11. Property, plant and equipment 32 12. Intangible assets 33 13. Impairment 34 14. Exploration for and evaluation of oil and gas reserves 34 15. Trade payables 35 16. Finance debt 35 17. Leases 38 18. Related-party transactions 39 19. Provision for decommissioning costs 42 20. Taxes 42 21. Employee benefits (Post-Employment) 46 22. Shareholders’ equity 48 23. Sales revenues 48 24. Other expenses, net 49 25. Costs and Expenses by nature 49 26. Net finance income (expense) 49 27. Supplemental information on statement of cash flows 50 2 28. Segment information 51 29. Provisions for legal proceedings 55 30. Collateral for crude oil exploration concession agreements 60 31. Risk management 60 32. Fair value of financial assets and liabilities 64 33. Subsequent events 65 34. Correlation between the notes disclosed in the complete annual financial statements as of December 31, 2015 and the interim statements as of June 30, 2016 66 3 (A free translation of the original in Portuguese) Report on review of Quarterly Information To the Board of Directors and Shareholders Petróleo Brasileiro S.A. - Petrobras Introduction We have reviewed the accompanying parent company and consolidated interim accounting information of Petróleo Brasileiro S.A - Petrobras, included in the Quarterly Information Form (ITR) for the quarter ended June 30, 2016, comprising the balance sheet at that date and the statements of income and comprehensive income for the quarter and six-month periods then ended, and the statements of changes in equity and cash flows for the six-month period then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the parent company and consolidated interim accounting information in accordance with the accounting standard CPC 21, Interim Financial Reporting, of the Brazilian Accounting Pronouncements Committee (CPC) and International Accounting Standard (IAS) 34, Interim Financial Reporting issued by the International Accounting Standards Board (IASB), as well as the presentation of this information in accordance with the standards issued by the Brazilian Securities Commission (CVM), applicable to the preparation of the Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim accounting information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Reviews of Interim Financial Information (NBC TR 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying parent company and consolidated interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 and IAS 34 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Emphasis – Impact of the Lava Jato Operation on the Company’s results We draw attention to note 3 of the interim financial information which describes that: i) no additional information has been identified through the date of this accounting information which could materially impact the estimation methodology adopted for the write off recorded on September 30, 2014 ; and ii) the internal investigations being conducted by outside legal counsel under the supervision of a Special Committee created by the Company and the investigation conducted by the Securities and Exchange Commission are still on going. We also draw attention to note 29.4 of the interim financial information which describes legal actions filed against the Company, for which a possible loss, or range of possible losses, cannot be reasonably estimated as they are in their preliminary stages. Our report is not modified as a result of these matters. Othermatters – Statements of Value Added We have also reviewed the parent company and consolidated statements of value added for the six-month period ended June 30, 2016. These statements are the responsibility of the Company's management, and are required to be presented in accordance with standards issued by the CVM applicable to the preparation of Quarterly Information (ITR) and are considered supplementary information under IFRS, which do not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they have not been prepared, in all material respects, in a manner consistent with the parent company and consolidated interim accounting information taken as a whole. Rio de Janeiro, August 11, 2016 PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 "F" RJ Marcos Donizete Panassol Contador CRC 1SP155975/O-8 "S" RJ 4 Company Data / Share Capital Composition Number of Shares (Thousand) Current Quarter 06/30/2016 From Paid-in Capital Common 7,442,454 Preferred 5,602,043 Total 13,044,497 Treasury Shares Common 0 Preferred 0 Total 0 5 Parent Company Interim Accounting Information / Statement of Financial Position - Assets (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description 06/30/2016 12/31/2015 1 Total Assets 660,246,000 698,646,000 1.01 Current Assets 64,653,000 82,453,000 1.01.01 Cash and Cash Equivalents 6,323,000 16,553,000 1.01.02 Marketable Securities 5,890,000 10,794,000 1.01.03 Trade and Other Receivables 16,750,000 20,863,000 1.01.04 Inventories 24,303,000 24,015,000 1.01.06 Recoverable Taxes 6,604,000 6,506,000 1.01.06.01 Current Recoverable Taxes 6,604,000 6,506,000 1.01.06.01.01 Current Income Tax and Social Contribution 1,493,000 1,520,000 1.01.06.01.02 Other Recoverable Taxes 5,111,000 4,986,000 1.01.08 Other Current Assets 4,783,000 3,722,000 1.01.08.01 Non-Current Assets Held for Sale 8,000 535,000 1.01.08.03 Others 4,775,000 3,187,000 1.01.08.03.01 Advances to Suppliers 410,000 208,000 1.01.08.03.02 Others 4,365,000 2,979,000 1.02 Non-Current Assets 595,593,000 616,193,000 1.02.01 Long-Term Receivables 35,223,000 49,085,000 1.02.01.01 Marketable Securities Measured at Fair Value 1,000 2,000 1.02.01.02 Marketable Securities Measured at Amortized Cost 274,000 258,000 1.02.01.03 Trade and Other Receivables 4,783,000 6,361,000 1.02.01.06 Deferred Taxes 10,924,000 24,641,000 1.02.01.06.01 Deferred Income Tax and Social Contribution 1,509,000 15,156,000 1.02.01.06.02 Deferred Taxes and Contributions 9,415,000 9,485,000 1.02.01.09 Other Non-Current Assets 19,241,000 17,823,000 1.02.01.09.03 Advances to Suppliers 755,000 1,017,000 1.02.01.09.04 Judicial Deposits 9,796,000 8,590,000 1.02.01.09.05 Other Long-Term Assets 8,690,000 8,216,000 1.02.02 Investments 110,846,000 115,536,000 1.02.03 Property, Plant and Equipment 440,514,000 442,439,000 1.02.04 Intangible Assets 9,010,000 9,133,000 6 Parent Company Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description 06/30/2016 12/31/2015 2 Total Liabilities 660,246,000 698,646,000 2.01 Current Liabilities 100,241,000 105,247,000 2.01.01 Payroll, Profit Sharing and Related Charges 5,302,000 4,212,000 2.01.02 Trade Payables 21,088,000 28,172,000 2.01.04 Current Debt and Finance Lease Obligations 58,362,000 54,481,000 2.01.04.01 Current Debt 56,887,000 52,913,000 2.01.04.03 Finance Lease Obligations 1,475,000 1,568,000 2.01.05 Other Liabilities 13,026,000 15,458,000 2.01.05.02 Others 13,026,000 15,458,000 2.01.05.02.04 Other Taxes and Contributions 9,561,000 11,762,000 2.01.05.02.05 Other Accounts Payable 3,465,000 3,696,000 2.01.06 Provisions 2,463,000 2,436,000 2.01.06.02 Other Provisions 2,463,000 2,436,000 2.01.06.02.04 Pension and Medical Benefits 2,463,000 2,436,000 2.01.07 Liabilities Associated with Non-Current Assets Held for Sale and Discontinued − 488,000 2.02 Non-Current Liabilities 288,610,000 338,668,000 2.02.01 Non-Current Debt and Finance Lease Obligations 197,645,000 250,865,000 2.02.01.01 Non-Current Debt 192,474,000 245,439,000 2.02.01.03 Finance Lease Obligations 5,171,000 5,426,000 2.02.04 Provisions 90,965,000 87,803,000 2.02.04.01 Provisions for Tax Social Security, Labor and Civil Lawsuits 8,268,000 7,282,000 2.02.04.02 Other Provisions 82,697,000 80,521,000 2.02.04.02.04 Pension and Medical Benefits 47,076,000 44,546,000 2.02.04.02.05 Provision for Decommissioning Costs 34,667,000 34,641,000 2.02.04.02.06 Other Provisions 954,000 1,334,000 2.03 Shareholders' Equity 271,395,000 254,731,000 2.03.01 Share Capital 205,432,000 205,432,000 2.03.02 Capital Reserves 253,000 237,000 2.03.04 Profit Reserves 92,396,000 92,396,000 2.03.05 Retained Earnings/Losses (869,000) − 2.03.08 Other Comprehensive Income (25,817,000) (43,334,000) 7 Parent Company Interim Accounting Information / Statement of Income (R$ thousand) Account Code Account Description Current Quarter 04/01/2016 to 06/30/2016 Accumulated of the Current Year 01/01/2016 to 06/30/2016 Same Quarter of the Previous Year 04/01/2015 to 06/30/2015 Accumulated of the Previous Year 01/01/2015 to 06/30/2015 3.01 Sales Revenues 55,458,000 110,708,000 64,112,000 123,069,000 3.02 Cost of Sales (38,660,000) (78,178,000) (44,788,000) (85,971,000) 3.03 Gross Profit 16,798,000 32,530,000 19,324,000 37,098,000 3.04 Operating Expenses / Income (9,983,000) (20,642,000) (12,186,000) (17,795,000) 3.04.01 Selling Expenses (4,401,000) (8,385,000) (4,326,000) (6,438,000) 3.04.02 General and Administrative Expenses (2,030,000) (3,858,000) (1,977,000) (3,871,000) 3.04.05 Other Operating Expenses (7,881,000) (13,729,000) (9,657,000) (14,635,000) 3.04.05.01 Other Taxes (85,000) (322,000) (3,724,000) (4,178,000) 3.04.05.02 Research and Development Expenses (507,000) (1,009,000) (606,000) (1,166,000) 3.04.05.03 Exploration Costs (1,553,000) (2,687,000) (1,399,000) (2,277,000) 3.04.05.05 Other Operating Expenses, Net (5,736,000) (9,711,000) (3,928,000) (7,014,000) 3.04.06 Share of Profit / Gains on Interest in Equity-Accounted Investments 4,329,000 5,330,000 3,774,000 7,149,000 3.05 Net Income Before Financial Results, Profit Sharing and Income Taxes 6,815,000 11,888,000 7,138,000 19,303,000 3.06 Finance Income (Expenses), Net (7,334,000) (14,121,000) (4,821,000) (10,178,000) 3.06.01 Finance Income 543,000 1,141,000 1,076,000 1,869,000 3.06.01.01 Finance Income 543,000 1,141,000 1,076,000 1,869,000 3.06.02 Finance Expenses (7,877,000) (15,262,000) (5,897,000) (12,047,000) 3.06.02.01 Finance Expenses (5,217,000) (9,908,000) (5,688,000) (8,115,000) 3.06.02.02 Foreign Exchange and Inflation Indexation Charges, Net (2,660,000) (5,354,000) (209,000) (3,932,000) 3.07 Net Income Before Income Taxes (519,000) (2,233,000) 2,317,000 9,125,000 3.08 Income Tax and Social Contribution 889,000 1,357,000 (1,786,000) (3,264,000) 3.08.02 Deferred 889,000 1,357,000 (1,786,000) (3,264,000) 3.09 Net Income from Continuing Operations 370,000 (876,000) 531,000 5,861,000 3.11 Income / Loss for the Period 370,000 (876,000) 531,000 5,861,000 3.99 Basic Income per Share (Reais / Share) 3.99.01 Basic Income per Share 3.99.01.01 Common 0.03000 (0.07000) 0.04000 0.45000 3.99.01.02 Preferred 0.03000 (0.07000) 0.04000 0.45000 3.99.02 Diluted Income per Share 3.99.02.01 Common 0.03000 (0.07000) 0.04000 0.45000 3.99.02.02 Preferred 0.03000 (0.07000) 0.04000 0.45000 8 Parent Company Interim Accounting Information / Statement of Comprehensive Income (R$ thousand) Account Code Account Description Current Quarter 04/01/2016 to 06/30/2016 Accumulated of the Current Year 01/01/2016 to 06/30/2016 Same Quarter of the Previous Year 04/01/2015 to 06/30/2015 Accumulated of the Previous Year 01/01/2015 to 06/30/2015 4.01 Net Income for the Period 370,000 (876,000) 531,000 5,861,000 4.02 Other Comprehensive Income 8,359,000 17,524,000 2,932,000 (7,489,000) 4.02.03 Cumulative Translation Adjustments (8,038,000) (16,064,000) 1,802,000 7,090,000 4.02.07 Unrealized Gains / (Losses) on Cash Flow Hedge - Recognized in Shareholders' Equity 19,300,000 39,156,000 4,659,000 (20,301,000) 4.02.08 Unrealized Gains / (Losses) on Cash Flow Hedge - Reclassified to Profit or Loss 2,285,000 4,924,000 1,358,000 2,041,000 4.02.09 Deferred Income Tax and Social Contribution on Cash Flow Hedge (7,339,000) (14,987,000) (2,046,000) 6,208,000 4.02.10 Share of Other Comprehensive Income of Equity-Accounted Investments 2,151,000 4,495,000 (2,841,000) (2,527,000) 4.03 Total Comprehensive Income for the Period 8,729,000 16,648,000 3,463,000 (1,628,000) 9 Parent Company Interim Accounting Information / Statement of Cash Flows – Indirect Method (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2016 to 06/30/2016 Accumulated of the Previous Year 01/01/2015 to 06/30/2015 6.01 Net Cash - Operating Activities 15,329,000 26,819,000 6.01.01 Cash Provided by Operating Activities 32,498,000 30,464,000 6.01.01.01 Net Income (loss) for the Period (876,000) 5,861,000 6.01.01.03 Actuarial Expense with Pension and Medical Benefits 3,704,000 3,106,000 6.01.01.04 Share of Profit of Equity-Accounted Investments (5,330,000) (7,149,000) 6.01.01.05 Depreciation, Depletion and Amortization 18,657,000 12,998,000 6.01.01.06 Impairment Charges on Property, Plant and Equipment and Other Assets 1,465,000 1,193,000 6.01.01.07 Exploration Expenditures Written Off 1,765,000 1,569,000 6.01.01.08 (Gains) / Losses on Disposal / Write-Offs of Non-Current Assets, E&P Areas Returned and Cancelled Projects 217,000 112,000 6.01.01.09 Foreign Exchange Variation, Indexation and Finance Charges 13,572,000 9,879,000 6.01.01.10 Deferred Income Taxes, Net (1,357,000) 3,264,000 6.01.01.12 Allowance for Impairment of Trade Receivables 681,000 (369,000) 6.01.02 Decrease / (Increase) in Assets / Increase/(Decrease) in Liabilities (17,169,000) (3,645,000) 6.01.02.01 Trade and Other Receivables (4,699,000) (55,000) 6.01.02.02 Inventories (288,000) (2,670,000) 6.01.02.03 Judicial deposits (1,206,000) (2,010,000) 6.01.02.04 Other Assets (2,624,000) (2,023,000) 6.01.02.05 Trade Payables (6,099,000) (1,054,000) 6.01.02.06 Taxes Payables (2,176,000) 6,328,000 6.01.02.07 Pension and Medical Benefits (1,147,000) (1,053,000) 6.01.02.08 Other Liabilities 1,070,000 (1,108,000) 6.02 Net Cash - Investing Activities (12,303,000) (33,315,000) 6.02.01 Capital Expenditures (17,159,000) (25,877,000) 6.02.02 Additions to Investments (2,082,000) (13,510,000) 6.02.03 Proceeds from Disposal of Assets (Divestment) − 223,000 6.02.04 Investments in Marketable Securities 5,514,000 2,139,000 6.02.05 Dividends Received 1,424,000 3,405,000 6.02.06 Cash and Cash Equivalents of Consolidated Companies Previously Accounted for by the Equity Method − 305,000 6.03 Net Cash - Financing Activities (13,256,000) 5,887,000 6.03.02 Proceeds from Long-Term Financing 33,364,000 44,712,000 6.03.03 Repayment of Principal (42,664,000) (35,661,000) 6.03.04 Repayment of Interest (3,956,000) (3,164,000) 6.05 Net Increase/ (Decrease) in Cash and Cash Equivalents (10,230,000) (609,000) 6.05.01 Cash and Cash Equivalents at the Beginning of the Year 16,553,000 5,094,000 6.05.02 Cash and Cash equivalents at the End of the Period 6,323,000 4,485,000 10 Parent Company Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2016 to 06/30/2016 (R$ thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings (Losses) Accumulated Other Comprehensive Income Shareholders' Equity 5.01 Balance at the Beginning of the Period 205,432,000 237,000 92,396,000 − (43,334,000) 254,731,000 5.03 Adjusted Opening Balance 205,432,000 237,000 92,396,000 − (43,334,000) 254,731,000 5.04 Capital Transactionswith Owners − 16,000 − 7,000 (7,000) 16,000 5.04.08 Change in Interest in Subsidiaries − 16,000 − − − 16,000 5.04.09 Realization of the Deemed Cost − − − 7,000 (7,000) − 5.05 Total of Comprehensive Income − − − (876,000) 17,524,000 16,648,000 5.05.01 Net Income for the Period − − − (876,000) − (876,000) 5.05.02 Other Comprehensive Income − 17,524,000 17,524,000 5.07 Balance at the End of the Period 205,432,000 253,000 92,396,000 (869,000) (25,817,000) 271,395,000 11 Parent Company Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2015 to 06/30/2015 (R$ thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings (Losses) Accumulated Other Comprehensive Income Shareholders' Equity 5.01 Balance at the Beginning of the Period 205,432,000 (430,000) 127,222,000 − (23,376,000) 308,848,000 5.03 Adjusted Opening Balance 205,432,000 (430,000) 127,222,000 − (23,376,000) 308,848,000 5.04 Capital Transactionswith Owners − − − 5,000 (5,000) − 5.04.09 Realization of the Deemed Cost − − − 5,000 (5,000) − 5.05 Total of Comprehensive Income − − − 5,861,000 (7,489,000) (1,628,000) 5.05.01 Net Income for the Period − − − 5,861,000 − 5,861,000 5.05.02 Other Comprehensive Income − (7,489,000) (7,489,000) 5.07 Balance at the End of the Period 205,432,000 (430,000) 127,222,000 5,866,000 (30,870,000) 307,220,000 12 Parent Company Interim Accounting Information / Statement of Added Value (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2016 to 06/30/2016 Accumulated of the Previous Year 01/01/2015 to 06/30/2015 7.01 Sales Revenues 169,783,000 192,158,000 7.01.01 Sales of Goods and Services 148,129,000 160,700,000 7.01.02 Other Revenues 3,714,000 4,496,000 7.01.03 Revenues Related to the Construction of Assets to be Used in Own Operations 18,621,000 26,593,000 7.01.04 Allowance / Reversal for Impairment of Trade Receivables (681,000) 369,000 7.02 Inputs Acquired from Third Parties (62,915,000) (89,438,000) 7.02.01 Cost of Sales (23,676,000) (37,347,000) 7.02.02 Materials, Power, Third-Party Services and Other Operating Expenses (28,754,000) (40,937,000) 7.02.03 Impairment Charges / Reversals of Assets (1,465,000) (1,193,000) 7.02.04 Others (9,020,000) (9,961,000) 7.02.04.01 Tax Credits on Inputs Acquired from Third Parties (9,020,000) (9,961,000) 7.03 Gross Added Value 106,868,000 102,720,000 7.04 Retentions (18,657,000) (12,998,000) 7.04.01 Depreciation, Amortization and Depletion (18,657,000) (12,998,000) 7.05 Net Added Value Produced 88,211,000 89,722,000 7.06 Transferred Added Value 5,332,000 9,936,000 7.06.01 Share of Profit of Equity-Accounted Investments 5,330,000 7,149,000 7.06.02 Finance Income (433,000) 2,767,000 7.06.03 Others 435,000 20,000 7.07 Total Added Value to be Distributed 93,543,000 99,658,000 7.08 Distribution of Added Value 93,543,000 99,658,000 7.08.01 Employee Compensation 13,547,000 12,252,000 7.08.01.01 Salaries 7,153,000 7,502,000 7.08.01.02 Fringe Benefits 5,813,000 4,192,000 7.08.01.03 Unemployment Benefits (FGTS) 581,000 558,000 7.08.02 Taxes and Contributions 36,440,000 44,045,000 7.08.02.01 Federal 19,933,000 27,645,000 7.08.02.02 State 16,313,000 16,225,000 7.08.02.03 Municipal 194,000 175,000 7.08.03 Return on Third-Party Capital 44,432,000 37,500,000 7.08.03.01 Interest 15,899,000 15,206,000 7.08.03.02 Rental Expenses 28,533,000 22,294,000 7.08.04 Return on Shareholders' Equity (876,000) 5,861,000 7.08.04.03 Retained Earnings / (Losses) for the Period (876,000) 5,861,000 13 Consolidated Interim Accounting Information / Statement of Financial Position - Assets (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description 06/30/2016 12/31/2015 1 Total Assets 818,332,000 900,135,000 1.01 Current Assets 132,625,000 169,581,000 1.01.01 Cash and Cash Equivalents 62,940,000 97,845,000 1.01.02 Marketable Securities 2,430,000 3,047,000 1.01.03 Trade and Other Receivables 17,047,000 22,659,000 1.01.04 Inventories 28,508,000 29,057,000 1.01.06 Recoverable Taxes 9,285,000 10,732,000 1.01.06.01 Current Recoverable Taxes 9,285,000 10,732,000 1.01.06.01.01 Current Income Tax and Social Contribution 2,488,000 3,839,000 1.01.06.01.02 Other Recoverable Taxes 6,797,000 6,893,000 1.01.08 Other Current Assets 12,415,000 6,241,000 1.01.08.01 Non-Current Assets Held for Sale 6,938,000 595,000 1.01.08.03 Others 5,477,000 5,646,000 1.01.08.03.01 Advances to Suppliers 625,000 421,000 1.01.08.03.02 Others 4,852,000 5,225,000 1.02 Non-Current Assets 685,707,000 730,554,000 1.02.01 Long-Term Receivables 59,874,000 74,879,000 1.02.01.01 Marketable Securities Measured at Fair Value 21,000 21,000 1.02.01.02 Marketable Securities Measured at Amortized Cost 290,000 321,000 1.02.01.03 Trade and Other Receivables 12,976,000 14,327,000 1.02.01.06 Deferred Taxes 20,362,000 34,507,000 1.02.01.06.01 Deferred Income Tax and Social Contribution 9,429,000 23,490,000 1.02.01.06.02 Deferred Taxes and Contributions 10,933,000 11,017,000 1.02.01.09 Other Non-Current Assets 26,225,000 25,703,000 1.02.01.09.03 Advances to Suppliers 5,136,000 6,395,000 1.02.01.09.04 Judicial Deposits 11,013,000 9,758,000 1.02.01.09.05 Other Long-Term Assets 10,076,000 9,550,000 1.02.02 Investments 13,088,000 13,772,000 1.02.03 Property, Plant and Equipment 601,166,000 629,831,000 1.02.04 Intangible Assets 11,579,000 12,072,000 14 Consolidated Interim Accounting Information / Statement of Financial Position - Liabilities (R$ Thousand) Current Quarter Previous Fiscal Year Account Code Account Description 06/30/2016 12/31/2015 2 Total Liabilities 818,332,000 900,135,000 2.01 Current Liabilities 83,681,000 111,572,000 2.01.01 Payroll, Profit Sharing and Related Charges 6,081,000 5,085,000 2.01.02 Trade Payables 17,840,000 24,888,000 2.01.03 Taxes Obligations 669,000 410,000 2.01.03.01 Federal Taxes Obligations 669,000 410,000 2.01.03.01.01 Income Tax and Social Contribution Payable 669,000 410,000 2.01.04 Current Debt and Finance Lease Obligations 36,513,000 57,407,000 2.01.04.01 Current Debt 36,433,000 57,334,000 2.01.04.03 Finance Lease Obligations 80,000 73,000 2.01.05 Other Liabilities 16,662,000 20,738,000 2.01.05.02 Others 16,662,000 20,738,000 2.01.05.02.04 Other Taxes and Contributions 10,202,000 13,139,000 2.01.05.02.05 Other Accounts Payable 6,460,000 7,599,000 2.01.06 Provisions 2,563,000 2,556,000 2.01.06.02 Other Provisions 2,563,000 2,556,000 2.01.06.02.04 Pension and Medical Benefits 2,563,000 2,556,000 2.01.07 Liabilities Associated with Non-Current Assets Held for Sale and Discontinued 3,353,000 488,000 2.01.07.01 Liabilities Associated with Non-Current Assets Held for Sale 3,353,000 488,000 2.02 Non-Current Liabilities 459,359,000 530,633,000 2.02.01 Non-Current Debt and Finance Lease Obligations 361,247,000 435,616,000 2.02.01.01 Non-Current Debt 360,934,000 435,313,000 2.02.01.03 Finance Lease Obligations 313,000 303,000 2.02.03 Deferred Taxes 782,000 906,000 2.02.03.01 Deferred Income Tax and Social Contribution 782,000 906,000 2.02.04 Provisions 97,330,000 94,111,000 2.02.04.01 Provisions for Tax Social Security, Labor and Civil Lawsuits 10,424,000 8,776,000 2.02.04.02 Other Provisions 86,906,000 85,335,000 2.02.04.02.04 Pension and Medical Benefits 50,240,000 47,618,000 2.02.04.02.05 Provision for Decommissioning Costs 35,226,000 35,728,000 2.02.04.02.06 Other Provisions 1,440,000 1,989,000 2.03 Shareholders' Equity 275,292,000 257,930,000 2.03.01 Share Capital 205,432,000 205,432,000 2.03.02 Capital Reserves 37,000 21,000 2.03.04 Profit Reserves 92,612,000 92,612,000 2.03.05 Retained Earnings/Losses (869,000) − 2.03.08 Other Comprehensive Income (25,817,000) (43,334,000) 2.03.09 Non-Controlling Interests 3,897,000 3,199,000 15 Consolidated Interim Accounting Information / Statement of Income (R$ Thousand) Account Code Account Description Current Quarter 04/01/2016 to 06/30/2016 Accumulated of the Current Year 01/01/2016 to 06/30/2016 Same Quarter of the Previous Year 04/01/2015 to 06/30/2015 Accumulated of the Previous Year 01/01/2015 to 06/30/2015 3.01 Sales Revenues 71,320,000 141,657,000 79,943,000 154,296,000 3.02 Cost of Sales (48,499,000) (97,828,000) (54,381,000) (106,324,000) 3.03 Gross Profit 22,821,000 43,829,000 25,562,000 47,972,000 3.04 Operating Expenses / Income (15,239,000) (27,711,000) (15,933,000) (25,171,000) 3.04.01 Selling Expenses (3,690,000) (7,441,000) (3,886,000) (5,610,000) 3.04.02 General and Administrative Expenses (2,844,000) (5,496,000) (2,764,000) (5,474,000) 3.04.05 Other Operating Expenses (9,103,000) (15,560,000) (9,452,000) (14,429,000) 3.04.05.01 Other Taxes (446,000) (988,000) (3,960,000) (4,713,000) 3.04.05.02 Research and Development Expenses (507,000) (1,010,000) (610,000) (1,174,000) 3.04.05.03 Exploration Costs (1,641,000) (2,788,000) (1,420,000) (2,403,000) 3.04.05.05 Other Operating Expenses, Net (6,509,000) (10,774,000) (3,462,000) (6,139,000) 3.04.06 Share of Profit / Gains on Interest in Equity-Accounted Investments 398,000 786,000 169,000 342,000 3.05 Net Income Before Financial Results, Profit Sharing and Income Taxes 7,582,000 16,118,000 9,629,000 22,801,000 3.06 Finance Income (Expenses), Net (6,061,000) (14,754,000) (6,048,000) (11,669,000) 3.06.01 Finance Income 764,000 1,650,000 615,000 1,349,000 3.06.01.01 Finance Income 764,000 1,650,000 615,000 1,349,000 3.06.02 Finance Expenses (6,825,000) (16,404,000) (6,663,000) (13,018,000) 3.06.02.01 Finance Expenses (6,138,000) (12,284,000) (5,561,000) (9,252,000) 3.06.02.02 Foreign Exchange and Inflation Indexation Charges, Net (687,000) (4,120,000) (1,102,000) (3,766,000) 3.07 Net Income Before Income Taxes 1,521,000 1,364,000 3,581,000 11,132,000 3.08 Income Tax and Social Contribution (622,000) (846,000) (2,673,000) (5,696,000) 3.08.01 Current (1,911,000) (3,548,000) (905,000) (1,884,000) 3.08.02 Deferred 1,289,000 2,702,000 (1,768,000) (3,812,000) 3.09 Net Income from Continuing Operations 899,000 518,000 908,000 5,436,000 3.11 Income / Loss for the Period 899,000 518,000 908,000 5,436,000 3.11.01 Attributable to Shareholders of Petrobras 370,000 (876,000) 531,000 5,861,000 3.11.02 Attributable to Non-Controlling Interests 529,000 1,394,000 377,000 (425,000) 3.99 Basic Income per Share (Reais / Share) 3.99.01 Basic Income per Share 3.99.01.01 Common 0.03000 (0.07000) 0.04000 0.45000 3.99.01.02 Preferred 0.03000 (0.07000) 0.04000 0.45000 3.99.02 Diluted Income per Share 3.99.02.01 Common 0.03000 (0.07000) 0.04000 0.45000 3.99.02.02 Preferred 0.03000 (0.07000) 0.04000 0.45000 16 Consolidated Interim Accounting Information / Statement of Comprehensive Income (R$ Thousand) Account Code Account Description Current Quarter 04/01/2016 to 06/30/2016 Accumulated of the Current Year 01/01/2016 to 06/30/2016 Same Quarter of the Previous Year 04/01/2015 to 06/30/2015 Accumulated of the Previous Year 01/01/2015 to 06/30/2015 4.01 Consolidated Net Income for the Period 899,000 518,000 908,000 5,436,000 4.02 Other Comprehensive Income 8,057,000 16,771,000 2,819,000 (7,114,000) 4.02.03 Cumulative Translation Adjustments (8,340,000) (16,817,000) (1,891,000) 7,340,000 4.02.07 Unrealized Gains / (Losses) on Cash Flow Hedge - Recognized in Shareholders' Equity 21,474,000 43,487,000 5,352,000 (22,949,000) 4.02.08 Unrealized Gains / (Losses) on Cash Flow Hedge - Reclassified to Profit or Loss 2,497,000 5,397,000 1,507,000 2,331,000 4.02.09 Deferred Income Tax and Social Contribution on Cash Flow Hedge (8,148,000) (16,618,000) (2,330,000) 7,013,000 4.02.10 Share of Other Comprehensive Income of Equity-Accounted Investments 574,000 1,322,000 181,000 (849,000) 4.03 Total Consolidated Comprehensive Income for the Period 8,956,000 17,289,000 3,727,000 (1,678,000) 4.03.01 Attributable to Shareholders of Petrobras 8,729,000 16,648,000 3,463,000 (1,628,000) 4.03.02 Attributable to Non-Controlling Interests 227,000 641,000 264,000 (50,000) 17 Consolidated Interim Accounting Information / Statement of Cash Flows – Indirect Method (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2016 to 06/30/2016 Accumulated of the Previous Year 01/01/2015 to 06/30/2015 6.01 Net Cash - Operating Activities 39,250,000 39,317,000 6.01.01 Cash Provided by Operating Activities 46,257,000 44,511,000 6.01.01.01 Net Income (loss) for the Period 518,000 5,436,000 6.01.01.02 Actuarial Expense with Pension and Medical Benefits 4,023,000 3,368,000 6.01.01.03 Share of Profit of Equity-Accounted Investments (786,000) (342,000) 6.01.01.04 Depreciation, Depletion and Amortization 24,598,000 17,544,000 6.01.01.05 Impairment Charges on Property, Plant and Equipment and Other Assets 1,478,000 1,286,000 6.01.01.06 Exploration Expenditures Written Off 1,810,000 1,663,000 6.01.01.07 (Gains) / Losses on Disposal / Write-Offs of Non-Current Assets, E&P Areas Returned and Cancelled Projects 235,000 (189,000) 6.01.01.08 Foreign Exchange Variation, Indexation and Finance Charges 14,596,000 11,871,000 6.01.01.09 Deferred Income Taxes, Net (2,702,000) 3,812,000 6.01.01.11 Allowance for Impairment of Trade Receivables 1,237,000 24,000 6.01.01.12 Inventory Write-Down to Net Realizable Value (Market Value) 1,250,000 38,000 6.01.02 Decrease / (Increase) in Assets / Increase/(Decrease) in Liabilities (7,007,000) (5,194,000) 6.01.02.01 Trade and Other Receivables 2,984,000 (343,000) 6.01.02.02 Inventories (2,141,000) (2,654,000) 6.01.02.03 Judicial Deposits (1,284,000) (1,944,000) 6.01.02.04 Other Assets (1,468,000) (1,564,000) 6.01.02.05 Trade Payables (4,971,000) (2,456,000) 6.01.02.06 Taxes Payables (181,000) 7,169,000 6.01.02.07 Pension and Medical Benefits (1,230,000) (1,122,000) 6.01.02.08 Income Tax and Social Contribution Paid (579,000) (1,177,000) 6.01.02.09 Other Liabilities 1,863,000 (1,103,000) 6.02 Net Cash - Investing Activities (25,277,000) (16,078,000) 6.02.01 Capital Expenditures (26,519,000) (35,069,000) 6.02.02 Additions to Investments (316,000) (231,000) 6.02.03 Proceeds from Disposal of Assets (Divestment) 14,000 612,000 6.02.04 Investments in Marketable Securities 788,000 18,143,000 6.02.05 Dividends Received 756,000 467,000 6.03 Net Cash - Financing Activities (36,910,000) 9,086,000 6.03.01 Non-Controlling Interest 189,000 505,000 6.03.02 Proceeds from Long-Term Financing 32,679,000 37,472,000 6.03.03 Repayment of Principal (56,188,000) (19,446,000) 6.03.04 Repayment of Interest (13,590,000) (9,445,000) 6.04 Effect of Exchange Rate Changes on Cash and Cash Equivalents (11,968,000) 4,602,000 6.05 Net Increase/ (Decrease) in Cash and Cash Equivalents (34,905,000) 36,927,000 6.05.01 Cash and Cash Equivalents at the Beginning of the Year 97,845,000 44,239,000 6.05.02 Cash and Cash equivalents at the End of the Period 62,940,000 81,166,000 18 Consolidated Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2016 to 06/30/2016 (R$ Thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings / Accumulated Losses Other Comprehensive Income Shareholders' Equity Non-controlling interest Shareholders' Equity Consolidated 5.01 Balance at the Beginning of the Period 205,432,000 21,000 92,612,000 − (43,334,000) 254,731,000 3,199,000 257,930,000 5.03 Adjusted Opening Balance 205,432,000 21,000 92,612,000 − (43,334,000) 254,731,000 3,199,000 257,930,000 5.04 Capital Transactionswith Owners − 16,000 − 7,000 (7,000) 16,000 57,000 73,000 5.04.06 Dividends − (92,000) (92,000) 5.04.08 Change in Interest in Subsidiaries − 16,000 − − − 16,000 149,000 165,000 5.04.09 Realization of the Deemed Cost − − − 7,000 (7,000) − − − 5.05 Total of Comprehensive Income − − − (876,000) 17,524,000 16,648,000 641,000 17,289,000 5.05.01 Net Income for the Period − − − (876,000) − (876,000) 1,394,000 518,000 5.05.02 Other Comprehensive Income − 17,524,000 17,524,000 (753,000) 16,771,000 5.07 Balance at the End of the Period 205,432,000 37,000 92,612,000 (869,000) (25,817,000) 271,395,000 3,897,000 275,292,000 19 Consolidated Interim Accounting Information / Statement of Changes in Shareholders’ Equity - 01/01/2015 to 06/30/2015 (R$ Thousand) Account Code Account Description Share Capital Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings / Accumulated Losses Other Comprehensive Income Shareholders' Equity Non-controlling interest Shareholders' Equity Consolidated 5.01 Balance at the Beginning of the Period 205,432,000 (646,000) 127,438,000 − (23,376,000) 308,848,000 1,874,000 310,722,000 5.03 Adjusted Opening Balance 205,432,000 (646,000) 127,438,000 − (23,376,000) 308,848,000 1,874,000 310,722,000 5.04 Capital Transactionswith Owners − − − 5,000 (5,000) − 359,000 359,000 5.04.06 Dividends − (146,000) (146,000) 5.04.08 Change in Interest in Subsidiaries − 505,000 505,000 5.04.09 Realization of the Deemed Cost − − − 5,000 (5,000) − − − 5.05 Total of Comprehensive Income − − − 5,861,000 (7,489,000) (1,628,000) (50,000) (1,678,000) 5.05.01 Net Income for the Period − − − 5,861,000 − 5,861,000 (425,000) 5,436,000 5.05.02 Other Comprehensive Income − (7,489,000) (7,489,000) 375,000 (7,114,000) 5.07 Balance at the End of the Period 205,432,000 (646,000) 127,438,000 5,866,000 (30,870,000) 307,220,000 2,183,000 309,403,000 20 Consolidated Interim Accounting Information / Statement of Added Value (R$ Thousand) Account Code Account Description Accumulated of the Current Year 01/01/2016 to 06/30/2016 Accumulated of the Previous Year 01/01/2015 to 06/30/2015 7.01 Sales Revenues 209,743,000 233,158,000 7.01.01 Sales of Goods and Services 180,306,000 193,287,000 7.01.02 Other Revenues 5,035,000 6,586,000 7.01.03 Revenues Related to the Construction of Assets to be Used in Own Operations 25,639,000 33,309,000 7.01.04 Allowance / Reversal for Impairment of Trade Receivables (1,237,000) (24,000) 7.02 Inputs Acquired from Third Parties (83,277,000) (109,587,000) 7.02.01 Cost of Sales (35,336,000) (51,848,000) 7.02.02 Materials, Power, Third-Party Services and Other Operating Expenses (35,368,000) (48,345,000) 7.02.03 Impairment Charges / Reversals of Assets (1,478,000) (1,286,000) 7.02.04 Others (11,095,000) (8,108,000) 7.02.04.01 Tax Credits on Inputs Acquired from Third Parties (9,845,000) (8,070,000) 7.02.04.02 Inventory Write-Down to Net Realizable Value (Market Value) (1,250,000) (38,000) 7.03 Gross Added Value 126,466,000 123,571,000 7.04 Retentions (24,598,000) (17,544,000) 7.04.01 Depreciation, Amortization and Depletion (24,598,000) (17,544,000) 7.05 Net Added Value Produced 101,868,000 106,027,000 7.06 Transferred Added Value 2,628,000 1,902,000 7.06.01 Share of Profit of Equity-Accounted Investments 786,000 342,000 7.06.02 Finance Income 1,650,000 1,349,000 7.06.03 Others 192,000 211,000 7.07 Total Added Value to be Distributed 104,496,000 107,929,000 7.08 Distribution of Added Value 104,496,000 107,929,000 7.08.01 Employee Compensation 16,361,000 15,310,000 7.08.01.01 Salaries 9,362,000 9,988,000 7.08.01.02 Fringe Benefits 6,343,000 4,689,000 7.08.01.03 Unemployment Benefits (FGTS) 656,000 633,000 7.08.02 Taxes and Contributions 52,746,000 60,436,000 7.08.02.01 Federal 26,914,000 34,721,000 7.08.02.02 State 25,430,000 25,394,000 7.08.02.03 Municipal 402,000 321,000 7.08.03 Return on Third-Party Capital 34,871,000 26,747,000 7.08.03.01 Interest 19,344,000 15,749,000 7.08.03.02 Rental Expenses 15,527,000 10,998,000 7.08.04 Return on Shareholders' Equity 518,000 5,436,000 7.08.04.03 Retained Earnings / (Losses) for the Period (876,000) 5,861,000 7.08.04.04 Non-controlling Interests on Retained Earnings / (Losses) 1,394,000 (425,000) 21 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) 1. The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as “Petrobras”, “the Company”, or “Petrobras Group”) to prospecting, drilling, refining, processing, trading and transporting crude oil from producing onshore and offshore oil fields and from shale or other rocks, as well as oil products, natural gas and other liquid hydrocarbons. In addition, Petrobras carries out energy related activities, such as research, development, production, transport, distribution and trading of all forms of energy, as well as other related or similar activities. The Company’s head office is located in Rio de Janeiro – RJ, Brazil. 2. Basis of preparation of interim financial information The consolidated interim accounting information has been prepared and is being presented in accordance with IAS 34 - Interim Financial Reporting, as issued by the International Accounting Standards Board (IASB) and also in accordance with the accounting practices adopted in Brazil for interim financial reporting (CPC 21 - R1). The parent company interim accounting information has been prepared and is being presented in accordance with the accounting practices adopted in Brazil for interim financial reporting (CPC 21 - R1) and does not differ from the consolidated information. This interim accounting information presents the significant changes in the period, avoiding repetition of certain notes to the financial statements previously reported in notes to the Company’s financial statements, and presents the consolidated information, considering Management’s understanding that the consolidated financial information provides a comprehensive view of the Company’s financial position and operational performance. Certain information about the parent company are also included. Hence, this interim financial information should be read together with the Company’s annual financial statements for the year ended December 31, 2015, which include the full set of notes. The Company’s Board of Directors in a meeting held on August 11, 2016 authorized the issuance of these consolidated interim financial information. Accounting estimates The preparation of interim financial information requires the use of estimates and assumptions for certain assets, liabilities and other transactions. These estimates include: oil and gas reserves, depreciation, depletion and amortization, impairment of assets, pension and medical benefits liabilities, provisions for legal proceedings, dismantling of areas and environmental remediation, deferred income taxes, cash flow hedge accounting and allowance for impairment of trade receivables. Although our management uses assumptions and judgments that are periodically reviewed, the actual results could differ from these estimates. 3. The “Lava Jato (Car Wash) Operation” and its effects on the Company In the third quarter of 2014, the Company wrote off R$ 6,194 (R$ 4,788 in the Parent Company) of capitalized costs representing amounts that Petrobras overpaid for the acquisition of property, plant and equipment in prior years. For further information see note 3 to the Company’s December 31, 2015 audited consolidated financial statements. In preparing its financial statements for the period ended June 30, 2016, the Company considered all available information and did not identify any additional information in the investigations related to the “Lava Jato” (Car Wash) Operation by the Brazilian authorities or by the independent law firms conducting an internal investigation that could materially impact or change the methodology adopted to recognize the write-off. The Company will continuously monitor the investigations for additional information and will review its potential impacts on the adjustment made. As of June 30, 2016, the Company has recovered R$ 309 through leniency agreements, of which R$ 230 were received in 2015. The amounts recovered were recognized as other income (amounts recovered – “overpayments incorrectly capitalized”). Additionally, on July 15, 2016, the Ministry of Transparency, Oversight and Control (Ministério da Transparência, Fiscalização e Controle – “MTFC”), the Public Prosecutor’s Office (Ministério Público Federal – “MPF”), the General Counsel for the Republic (Advocacia Geral da União – “AGU”) and SBM Offshore, signed a leniency agreement through which the Dutch company will pay compensation of US$ 342 million , of which US$ 328 million will be reimbursed to Petrobras as follows: (i) the first installment of US$ 129 million will be paid as soon as the agreement becomes effective; (ii) the second and third installments will be paid 12 and 24 months after the signature of the agreement in the amount of US$ 10 million each; (iii) the remaining US$ 179 million will be deducted from future payments owed by the Company to SBM pursuant to existing contracts. 22 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) To the extent that any of the proceedings resulting from the Lava Jato investigation involve new leniency agreements with cartel members or plea agreements with individuals pursuant to which they agree to return funds, Petrobras may be entitled to receive a portion of such funds and will recognize them as other income when received. 4. Basis of consolidation The consolidated interim financial information includes the interim information of Petrobras, its subsidiaries, joint operations and consolidated structured entities. There were no significant changes in the consolidated entities in the six-month period ended June 30, 2016, except for the assets and liabilities of the subsidiary Petrobras Argentina S.A. – PESA, which are classified as held for sale, as set out in note 9.1. 5. Summary of significant accounting policies The same accounting policies and methods of computation were followed in these consolidated interim financial statements as those followed in the preparation of the annual financial statements of the Company for the year ended December 31, 2015. 23 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) 6. Cash and cash equivalents and Marketable securities Cash and cash equivalents Consolidated Cash at bank and in hand 1,660 3,157 Short-term financial investments - In Brazil Single-member funds (Interbank Deposit) and other short-term deposits 2,050 3,599 Other investment funds 40 42 2,090 3,641 - Abroad Time deposits 36,132 51,842 Automatic investing accounts and interest checking accounts 19,061 34,471 Other financial investments 3,997 4,734 59,190 91,047 Total short-term financial investments 61,280 94,688 Total cash and cash equivalents 62,940 97,845 Short-term financial investments in Brazil comprise investment in funds holding Brazilian Federal Government Bonds. Short-term financial investments abroad are comprised of time deposits with maturities of three months or less, highly-liquid automatic investing accounts, interest checking accounts and other short-term fixed income instruments. Marketable securities Consolidated In Brazil Abroad Total In Brazil Abroad Total Trading securities 2,430 − 2,430 3,042 − 3,042 Available-for-sale securities 21 − 21 21 5 26 Held-to-maturity securities 290 − 290 271 50 321 Total 2,741 − 2,741 3,334 55 3,389 Current 2,430 − 2,430 3,042 5 3,047 Non-current 311 − 311 292 50 342 Trading securities refer mainly to investments in Brazilian Federal Government Bonds. These financial investments have maturities of more than three months and are, mostly, classified as current assets due to their maturity or the expectation of their realization in the short term. 24 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) 7. Trade and other receivables Trade and other receivables, net Consolidated Trade receivables Third parties 20,163 28,358 Related parties Investees (note 18.5) 1,598 2,085 Receivables from the electricity sector (note 7.4) 15,662 13,335 Petroleum and alcohol accounts - receivables from Federal Government 865 857 Other receivables 6,874 6,625 45,162 51,260 Allowance for impairment of trade receivables (15,139) (14,274) Total 30,023 36,986 Current 17,047 22,659 Non-current 12,976 14,327 Trade receivables overdue - Third parties Consolidated Up to 3 months 1,014 1,229 From 3 to 6 months 284 701 From 6 to 12 months 1,022 3,135 More than 12 months 7,875 6,775 Total 10,195 11,840 Changes in the allowance for impairment of trade receivables Consolidated Opening balance 14,274 8,956 Additions 1,593 7,133 Write-offs (4) (41) Reversals (266) (2,476) Cumulative translation adjustment (458) 702 Closing balance 15,139 14,274 Current 6,808 6,599 Non-current 8,331 7,675 25 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Trade receivables – electricity sector (isolated electricity system in the northern region of Brazil) Consolidated Allowance for impairment of trade receivables As of 12.31.2015 Sales Amounts received Transfers (*) Recognition Reversals Transfers (*) Inflation indexation As of 06.30.2016 Related parties (Eletrobras Group) AME(**) 7,793 865 (943) 1,915 (776) 76 (1,255) 439 8,114 Ceron(***) 1,111 153 (184) − 75 1,155 Others 302 188 (211) − (38) 30 − 30 301 Subtotal 9,206 1,206 (1,338) 1,915 (814) 106 (1,255) 544 9,570 Third parties Cigás 558 1,148 (425) (1,915) (153) − 1,255 1 469 Centrais Elétricas do Pará Cia de Eletricidade do Amapá Cia de Energia de Pernambuco-CELPE Others 168 573 (700) − (161) 76 − 59 15 Subtotal 726 1,721 (1,125) (1,915) (314) 76 1,255 60 484 Trade receivables, net 9,932 2,927 (2,463) − (1,128) 182 − 604 10,054 Trade receivables - Eletrobras Group 13,335 1,206 (1,338) 1,915 − − − 544 15,662 (-) Allowance for impairment of trade receivables (4,129) − − − (814) 106 (1,255) − (6,092) Subtotal 9,206 1,206 (1,338) 1,915 (814) 106 (1,255) 544 9,570 Trade receivables - Third parties 3,018 1,721 (1,125) (1,915) − − − 60 1,759 (-) Allowance for impairment of trade receivables (2,292) − − − (314) 76 1,255 − (1,275) Subtotal 726 1,721 (1,125) (1,915) (314) 76 1,255 60 484 Trade receivables - Total 16,353 2,927 (2,463) − 604 17,421 (-) Allowance for impairment of trade receivables (6,421) − − − (1,128) 182 − − (7,367) Trade receivables, net 9,932 2,927 (2,463) − (1,128) 182 − 604 10,054 (*) Cigás assigned receivables from Amazonas Distribuidora de Energia to Petrobras, pursuant to the purchase and sale agreement of natural gas (upstream and downstream contracts). (**) Amazonas Distribuidora de Energia (***) Centrais Elétricas do Norte As of June 30, 2016, R$ 6,837 of the Company’s net trade receivables from the isolated electricity system in the northern region of Brazil, related to the sale of fuel oil, natural gas, electricity and other products to thermoelectric power plants (which are subsidiaries of Eletrobras), state-owned natural gas distribution companies and independent electricity producers ( Produtores Independentes de Energia – PIE ) operating in that region, were classified as non-current assets. The balance of those receivables was R$ 10,054 as of June 30, 2016 (R$ 9,932 as of December 31, 2015). A significant portion of the funds used by those companies to pay for products supplied by the Company came from the Fuel Consumption Account ( Conta de Consumo de Combustível – CCC ), which provides funds to cover a portion of the costs related to the supply of fuel to thermoelectric power plants located in the northern region of Brazil (operating in the isolated electricity system). However, as a result of changes in the CCC regulations over time, funds transferred from the CCC to these electricity companies have not been sufficient for them to meet their financial obligations and, as a result, some have not been able to pay for the products supplied by Petrobras. In 2012, a new legislation (Provisional Measure 579 of September 11, 2012, revoked by Law No. 12.783/2013) significantly changed the sources of funds that were used to cover the cost of electricity generated in the Isolated Electricity System and the Brazilian Federal Government started to provide funds to cover costs that in the past were only borne by the CCC . This assistance from the Federal Government would be made available through funds deposited in the Energy Development Account ( Conta de Desenvolvimento Energético – CDE ) by the Brazilian National Treasury. Those funds, however, proved to be insufficient to cover the operational costs of the isolated electricity system in the northern region of Brazil. 26 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) The funds available in the CCC , which were already insufficient to cover the costs related to fuel supplied by the Company, decreased significantly. Following an increase in the amounts owed by the thermoelectric power plants operating in the Isolated Electricity System, the Company put pressure on the negotiations with the state-owned natural gas distribution companies, the independent electricity producers ( PIEs ), subsidiaries of Eletrobras and other private companies. On December 31, 2014, the Company entered into a debt acknowledgement agreement with subsidiaries of Eletrobras with respect to the balance of its receivables as of November 30, 2014. Eletrobras acknowledged it owed R$ 8,601 to the Company. This amount is being adjusted monthly based on the Selic interest rate (Brazilian short-term interest rate). Under this agreement, the first of 120 monthly installments was paid in February 2015 and these payments have continued. As of May 7, 2015, R$ 7,380 (R$ 6,084 as of December 31, 2014) had been guaranteed by the collateralization of certain amounts payable by the CDE to the CCC . In early 2015, the Brazilian government reviewed its electricity price regulations and implemented a new pricing policy for the electricity sector, which has resulted in increases in the tariffs charged to end-customers since the first quarter of 2015. The Company had expected that this new policy would have strengthened the financial situation of the companies in the electricity sector and, consequently to reduce the balance of their accounts payable with respect to fuel oil and other products supplied by the Company, which has not occurred. Despite the increase in amount of electricity tariffs to end-users of electricity distributors in order to provide financial stability to these companies, the recovery flow of CCC funds has occurred slowly, delaying the reimbursements for fuel acquisition costs provided by Petrobras and deteriorating the default of those customers to the Company. Pursuant to the issuance of Normative Instruction 679 on September 1, 2015 by the Brazilian National Electricity Agency (Agência Nacional de Energia Elétrica - ANEEL), the Company expected that the flow of funds it would receive from the CCC would accelerate. This is because funds would be paid directly from the CCC for products supplied in the prior month with a limit of 75% of the average payments made by the CCC in the previous three months. However, it has not occurred and, therefore, the insolvency of these receivables increased and these receivables continue to be delinquent. In 2015, the Company recognized R$ 1,876 as allowance for impairment of trade receivables (net of reversals) due to frustrated negotiations to enter into additional debt acknowledgement agreements and new pledges of receivables from the CDE. In the six-month period ended June 30, 2016, the Company recognized an allowance for impairment of trade receivables (net of reversals) in the amount of R$946, mainly related to new supplies of(i) fuel oil by legal enforcement (injunction) in the first quarter of 2016; and (ii) natural gas, mainly in the second quarter of 2016. In July 2016, the AME paid part of receivables maturing in May and June 2016 in amount of R$257, therefore no allowance for impairment was recognized concerning this amount. Accordingly, the Company adopted the following measures: · judicial collection of overdue receivables with respect to natural gas supplied to AME, Eletrobras and Cigás; · judicial collection of overdue receivables with respect to fuel oil supplied by the whole owned subsidiary BR Distribuidora to companies of Eletrobras Group (Amazonas, Acre, Rondônia and Roraima); · partial suspension of gas supply; · suspension of fuel oil supply, except when legally enforced; and · registration of entities controlled by Eletrobras as delinquent companies in Brazilian Central Bank files and registration of AME as a delinquent company in ANEEL files. 27 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) 8. Inventories Consolidated Crude oil 10,299 11,305 Oil products 9,863 8,613 Intermediate products 2,514 2,390 Natural gas and LNG (*) 440 989 Biofuels 564 616 Fertilizers 167 239 Total products 23,847 24,152 Materials, supplies and others 4,706 4,967 Total 28,553 29,119 Current 28,508 29,057 Non-current 45 62 (*) Liquid Natural Gas Inventories are presented net of an R$ 117 allowance reducing inventories to net realizable value (R$ 607 as of December 31, 2015), mainly due to changes in international prices of crude oil and oil products. In the six-month period ended June 30, 2016 the Company recognized as cost of sales a R$ 1,250 allowance charge reducing inventories to net realizable value (R$ 38 in the same period of 2015). A portion of the crude oil and/or oil products inventories have been pledged as security for the Terms of Financial Commitment (TFC) signed by Petrobras and Petros in the amount of R$ 6,263 (R$ 6,711 as of December 31, 2015), as set out in note 21.1. 28 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) 9. Disposal of Assets The Company’s 2015-2019 Business and Management Plan forecasts a dynamic portfolio of partnerships and divestments during the two years period of 2015-2016, subject to market and business conditions during the negotiations, which can change in accordance with the ongoing Company’s business analysis and also with the external environment. Accordingly, the conditions to recognize assets and liabilities as held for sale are achieved only when the Board of Directors approves a disposal. Sale of Petrobras Argentina On May 12, 2016, the Board of Directors approved the disposal of the Company’s entire 67.19% interest in Petrobras Argentina -PESA, owned through the subsidiary Petrobras Participaciones S.L. (“PPSL”), to Pampa Energía, in the amount of US$ 892 million, without taking into account the effect of price adjustments and tax impact. This transaction was concluded (still subject to adjustments) on July 27. 2016, as set out in note 33.3. Termination of the contract for the sale of Bijupirá and Salema fields (BJS) On February 26, 2016, Petro Rio S.A. terminated the contracts signed with the Company on July 1, 2015, for the sale of a 20% interest in Bijupirá and Salema concessions (BJS) and in the Dutch joint operation BJS Oil Operations B.V. (BJSOO BV). Accordingly, the amounts related to these fields were reclassified from assets and liabilities held for sale back to property, plant and equipment R$527 and to provision for decommissioning costs R$493, respectively, plus interest. Due to the aforementioned reclassification, the respective assets were depreciated based on their historical data and their recoverable amounts were reassessed. As a result, the Company recognized an impairment loss as set out in note 13. Assets classified as held for sale Consolidated Exploration and Production Refining, Transport. & Marketing Gas & Power Others Total Total Assets classified as held for sale (*) Cash and Cash Equivalents 65 − 3 223 291 11 Trade receivables 83 176 595 148 1,002 43 Inventories 107 485 26 33 651 − Investments 733 51 108 96 988 − Property, plant and equipment 2,658 359 156 170 3,343 541 Others 428 40 165 30 663 − Total 4,074 1,111 1,053 700 6,938 595 Liabilities on assets classified as held for sale (*) Trade Payables 77 83 55 17 232 − Finance debt 1 − − 1,010 1,011 488 Provision for decommissioning costs 341 − − 1 342 − Others 865 257 97 549 1,768 − Total 1,284 340 152 1,577 3,353 488 (*)As of June 30, 2016, the amounts mainly refer to assets and liabilities transferred by the disposal of the entire interest in PPSL, which owns 67.19% of PESA. 29 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Investments Changes in investments (Parent Company) Balance at 12.31.2015 Investments Capital transactions Share of results of investments (*) Cumulative translation adjustments (CTA) Other comprehensive results Dividends Restructuring, capital decrease and others Balance at 06.30.2016 Subsidiaries PNBV 76,324 1,505 27 2,890 (14,509) − − − 66,237 BR Distribuidora 9,703 − − (304) − 9,399 TAG 2,832 − − 2,064 − 3,165 − − 8,061 PIB BV 6,491 − − (826) (1,188) 8 − − 4,485 Transpetro 5,095 − − 412 (255) − (948) − 4,304 PB-LOG 3,093 − − 362 − − (214) − 3,241 PBIO 1,124 658 − (117) (73) 248 − − 1,840 Logigás 1,100 − − 256 − − (148) − 1,208 Liquigás 1,051 − − 92 − − (57) − 1,086 Citepe 562 554 − (113) − 1,003 Gaspetro 950 − − 42 − − (21) 31 1,002 Araucária Nitrogenados 842 − − (28) − 814 Termomacaé Ltda 717 − − 13 − − (36) − 694 Petroquímica Suape 378 433 − (135) − 676 Breitener 609 − − 18 − − 12 − 639 Other subsidiaries 675 5 − 138 − − (25) (2) 791 Joint operations 223 − − 31 − − (17) − 237 Joint ventures 280 − − 46 − (12) (31) − 283 Associates Braskem 3,142 − − 438 (78) 1,086 (90) − 4,498 Other associates 325 − − 26 − − (23) − 328 Subsidiaries, joint operations/joint ventures and associates 115,516 3,155 27 5,305 (16,103) 4,495 (1,598) 29 110,826 Other investments 20 − 20 Total investments 115,536 3,155 27 5,305 (16,103) 4,495 (1,598) 29 110,846 Provision for losses in subsidiaries 25 39 − Equity in earnings of investments and other comprehensive income 5,330 (16,064) 4,495 (*) Includes unrealized profits from transactions between companies. Changes in investments (Consolidated) Balance at 12.31.2015 Investments Share of results in investments (*) Cumulative translation adjustments (CTA) Other comprehensive income Dividends Restructuring, capital decrease and others Balance at 06.30.2016 Petrobras Oil & Gas B.V. - PO&G 6,031 − (2) (1,047) − (177) − 4,805 Braskem S.A. 3,142 − 438 (78) 1,086 (90) − 4,498 State-controlled natural gas distributors 980 − 91 − − (73) − 998 Investees in Venezuela 851 − (6) (80) − − (765) − Guarani S.A. 759 268 12 (73) 244 − (92) 1,118 Nova Fronteira Bionergia 465 − 54 − 519 Other petrochemical investees 176 − 29 − 205 Compañia Mega S.A. - MEGA 174 − 56 (34) − (109) − 87 Compañia de Inversiones de Energia S.A. - CIESA 170 − 9 (25) − (5) (149) − UEG Araucária 169 − (9) − − (23) − 137 Other associates 810 47 102 (139) (8) (50) (79) 683 Other investees 45 − − 2 − − (9) 38 Total 13,772 315 774 (1,474) 1,322 (527) (1,094) 13,088 (*) Not include the amount of R$ 12 related to PESA investees classified as assets held for sale. 30 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Investments in listed companies Thousand-share lot Quoted stock exchange prices (R$ per share) Market value Company Type Indirect subsidiary Petrobras Argentina S.A. (*) − 1,356,792 Common − 2,38 − 3,229 − 3,229 Associate Braskem S.A. 212,427 212,427 Common 16.00 15.91 3,399 3,380 Braskem S.A. 75,762 75,762 Preferred A 19.04 27.62 1,443 2,093 4,842 5,473 (*) Transferred to assets classified as held for sale in May 2016 as set out in note 9.1. The market value of these shares does not necessarily reflect the realizable value upon sale of a large block of shares. Braskem S.A. - Investment in publicly traded associate: Braskem’s shares are publicly traded on stock exchanges in Brazil and abroad. As of June 30, 2016, the quoted market value of the Company’s investment in Braskem was R$ 4,842, based on the quoted values of both Petrobras’ interest in Braskem’s common stock (47% of the outstanding shares), and preferred stock (22% of the outstanding shares). However, there is extremely limited trading of the common shares, since non-signatories of the shareholders’ agreement hold only approximately 3% of the common shares. Given the operational relationship between Petrobras and Braskem, on December 31, 2015, the recoverable amount of the investment for impairment testing purposes was determined based on value in use, considering future cash flow projections and the manner in which the Company can derive value from this investment via dividends and other distributions to arrive at its value in use. As the recoverable amount was higher than the carrying amount, no impairment losses were recognized for this investment. The main assumptions on which cash flow projections were based to determine Braskem’s value in use are set out in note 14 to the Company’s consolidated financial statements for the year ended December 31, 2015. 31 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Property, plant and equipment By class of assets Consolidated Parent Company Land, buildings and improvement Equipment and other assets Assets under construction (*) Exploration and development costs (oil and gas producing properties) Total Total Balance at January 1, 2015 21,341 260,297 140,627 158,725 580,990 437,150 Additions 657 4,396 60,263 1,745 67,061 50,464 Additions to / review of estimates of decommissioning costs − − − 15,932 15,932 16,511 Capitalized borrowing costs − − 5,842 − 5,842 4,767 Write-offs (27) (192) (6,184) (1,455) (7,858) (5,994) Transfers 4,006 28,814 (54,132) 27,668 6,356 664 Depreciation, amortization and depletion (1,528) (21,241) − (15,296) (38,065) (27,642) Impairment recognition (928) (14,981) (11,489) (20,324) (47,722) (33,597) Impairment reversal 1 42 21 90 154 116 Cumulative translation adjustment 299 31,404 11,913 3,525 47,141 − Balance at December 31, 2015 23,821 288,539 146,861 170,610 629,831 442,439 Cost 33,561 438,533 146,861 262,480 881,435 617,596 Accumulated depreciation, amortization and depletion (9,740) (149,994) − (91,870) (251,604) (175,157) Balance at December 31, 2015 23,821 288,539 146,861 170,610 629,831 442,439 Additions 3 1,945 21,408 376 23,732 17,009 Additions to / review of estimates of decommissioning costs − − − 34 34 − Capitalized borrowing costs − − 2,934 − 2,934 2,205 Write-offs (5) (34) (2,009) (131) (2,179) (1,994) Transfers (***) 1,493 16,127 (28,014) 9,229 (1,165) 772 Depreciation, amortization and depletion (680) (13,043) − (10,600) (24,323) (18,451) Impairment recognition − (33) (1,125) (313) (1,471) (1,466) Impairment reversal − 24 − − 24 − Cumulative translation adjustment (205) (16,287) (7,847) (1,912) (26,251) − Balance at June 30, 2016 24,427 277,238 132,208 167,293 601,166 440,514 Cost 34,423 428,648 132,208 263,048 858,327 633,554 Accumulated depreciation, amortization and depletion (9,996) (151,410) − (95,755) (257,161) (193,040) Balance at June 30, 2016 24,427 277,238 132,208 167,293 601,166 440,514 Weighted average of useful life in years 40 (25 to 50) (except land) 20 (3 to 31) (**) Units of production method (*) See note 28 for assets under construction by business area. (**) Includes exploration and production assets depreciated based on the units of production method. (***) Includes R$ 3,765 transferred to assets classified as held for sale due to the disposal of PESA, as set out in note 9.1. As of June 30, 2016, the consolidated and the parent company’s property, plant and equipment include assets under finance leases of R$ 187 and R$ 9,060, respectively (R$ 189 and R$ 9,248 at December 31, 2015). Concession for exploration of oil and natural gas - Assignment Agreement (“Cessão Onerosa”) Petrobras and the Brazilian Federal Government entered into the Assignment Agreement in 2010, which grants the Company the right to carry out prospection and drilling activities for oil, natural gas and other liquid hydrocarbons located in the pre-salt area limited to the production of five billion barrels of oil equivalent in up to 40 years and renewable for a further five years subject to certain conditions. As of June 30, 2016, the Company’s property, plant and equipment includes the amount of R$ 74,808 related to the Assignment Agreement Petrobras has already declared commerciality in fields of all six blocks in the scope of this agreement: Franco (Búzios), Florim (Itapu), Nordeste de Tupi (Sépia), Entorno de Iara (Norte de Berbigão, Sul de Berbigão, Norte de Sururu, Sul de Sururu, Atapu), Sul de Guará (Sul de Sapinhoá) and Sul de Tupi (Sul de Lula). The agreement establishes that the review procedures of the agreement will commence immediately after the declaration of commerciality for each area and must be based on independent technical appraisal reports. The review of the Assignment Agreement will be concluded after the review of all the areas. However, no specific date has been established for the review procedures to be concluded. If the review of the Assignment Agreement determines that the value of acquired rights is greater than initially paid, the Company may be required to pay the difference to the Federal Government, or may proportionally reduce the total volume of barrels acquired under the agreement. If the review determines that the value of the acquired rights is lower than initially paid by the Company, the Federal Government will reimburse the Company for the difference by delivering cash or bonds or equivalent means of payment, subject to budgetary regulations. 32 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) The formal review procedures for each block are based on costs incurred through the exploration stage and estimated costs and production levels included in the independent technical appraisal reports. The review of the Assignment Agreement may result in changes in: (i) the amount of the agreement; (ii) the total volume (in barrels of oil) to be produced; (iii) the term of the agreement; and (iv) the minimum percentages of local content. The appraisal assumptions for the blocks in the scope of the Assignment Agreement are still under negotiation with the Brazilian Federal Government and the final amount to be established for this Agreement still lacks: (i) assumptions validation; (ii) independent technical appraisal reports and (iii) the outcome of the negotiations. Intangible assets By class of assets Consolidated Parent Company Software Rights and Concessions Acquired Developed in-house Goodwill Total Total Balance at January 1, 2015 9,542 315 1,148 971 11,976 9,108 Addition 59 73 259 − 391 299 Capitalized borrowing costs − − 18 − 18 18 Write-offs (589) − (7) − (596) (169) Transfers 273 21 36 − 330 273 Amortization (75) (109) (325) − (509) (396) Impairment recognition (98) − − − (98) − Cumulative translation adjustment 404 8 2 146 560 − Balance at December 31, 2015 9,516 308 1,131 1,117 12,072 9,133 Cost 10,526 1,699 3,762 1,117 17,104 12,442 Accumulated amortization (1,010) (1,391) (2,631) − (5,032) (3,309) Balance at December 31, 2015 9,516 308 1,131 1,117 12,072 9,133 Addition 16 24 94 − 134 101 Capitalized borrowing costs − − 6 − 6 6 Write-offs (17) − (3) − (20) (17) Transfers 16 2 8 (86) (60) (7) Amortization (43) (58) (174) − (275) (206) Cumulative translation adjustment (197) (4) (4) (73) (278) − Balance at June 30, 2016 9,291 272 1,058 958 11,579 9,010 Cost 9,991 1,699 3,840 958 16,488 12,516 Accumulated amortization (700) (1,427) (2,782) − (4,909) (3,506) Balance at June 30, 2016 9,291 272 1,058 958 11,579 9,010 Estimated useful life in years (*) 5 5 Indefinite (*) Mainly comprised of assets with indefinite useful lives, which are reviewed annually to determine whether events and circumstances continue to support an indefinite useful life assessment. 33 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Impairment The Company’s assets are tested for impairment on December 31, annually, or when there is an indication that their carrying amount may not be recoverable. In the first half of 2016, impairment losses (net of reversals) were recognized as other expenses, net, in the amount of R$ 1,478, mainly due to: · COMPERJ – Reassessment of this project that confirmed its postponement until December 2020 (first refining unit) with continuous efforts to seek new partnerships to its resumption. The construction of Comperj facilities related to natural gas processing plant (UPGN) will be continued, since they are part of the transport and processing of natural gas from the pre-salt layer in Santos Basin infrastructure. However, the estimated costs and period of time to complete these facilities constructions were revised and, therefore, the Company recognized an impairment charge of the project remaining balance (R$ 1,124) as of June 30, 2016. · Bijupirá and Salema –due to the termination of the sale contract of these fields on February 26, 2016, their related assets and liabilities, previously classified as held for sale, were reclassified, triggering reassessments of the respective recoverable amounts. Accordingly, an impairment charge of R$ 317 was recognized. In the first half of 2015, considering changes in circumstances and projections, projects removed from the 2015-2019 Business and Management Plan were also removed from their cash-generating units as previously set out in the Company’s financial statements for the year ended December 31, 2014 (when those assets had not suffered impairment losses). Based on the assessment of the recoverable amount of such assets (tested for impairment individually), an impairment charge of R$ 1,286 was recognized as other expenses in the second quarter of 2015, mainly for: (i) Nitrogen Fertilizer Plant - UFN-V (R$ 585); (ii) RTM assets (R$ 364); and (iii) E&P producing properties in Brazil (several CGUs) and assets held for sale (R$ 246). Exploration for and evaluation of oil and gas reserves The exploration and evaluation activities include the search for oil and gas reserves from obtaining the legal rights to explore a specific area to the declaration of the technical and commercial viability of the reserves. Changes in the balances of capitalized costs directly associated with exploratory wells pending determination of proved reserves and the balance of amounts paid for obtaining rights and concessions for exploration of oil and natural gas (capitalized acquisition costs) are set out in the following table: Consolidated Capitalized Exploratory Well Costs / Capitalized Acquisition Costs (*) Property, plant and equipment Opening Balance 20,310 18,594 Additions to capitalized costs pending determination of proved reserves 2,056 7,310 Capitalized exploratory costs charged to expense (1,643) (2,874) Transfers upon recognition of proved reserves (1,711) (3,423) Cumulative translation adjustment (260) 703 Closing Balance 18,752 20,310 Intangible Assets 7,816 7,996 Capitalized Exploratory Well Costs / Capitalized Acquisition Costs 26,568 28,306 (*) Amounts capitalized and subsequently expensed in the same period have been excluded from this table. Exploration costs recognized in the statement of income and cash used in oil and gas exploration and evaluation activities are set out in the following table: 34 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Consolidated Exploration costs recognized in the statement of income Jan-Jun/2016 Jan-Jun/2015 Geological and geophysical expenses 704 676 Exploration expenditures written off (includes dry wells and signature bonuses) 1,810 1,663 Other exploration expenses 274 64 Total expenses 2,788 2,403 Cash used in: Operating activities 812 740 Investment activities 2,214 4,932 Total cash used 3,026 5,672 Trade payables Consolidated Third parties in Brazil 9,887 13,005 Third parties abroad 6,723 10,020 Related parties 1,230 1,863 Balance on current liabilities 17,840 24,888 Finance debt The Company obtains funding through debt financing for capital expenditures to develop crude oil and natural gas producing properties, construct vessels and pipelines, construct and expand industrial plants, among other uses. The Company has covenants that were not in default on June, 30 2016 in its loan agreements and notes issued in the capital markets requiring, among other obligations, the presentation of interim financial statements within 90 days of the end of each quarter (not reviewed by independent auditors) and audited financial statements within 120 days of the end of each fiscal year. Non-compliance with these obligations do not represent immediate events of default and the grace period in which the Company has to deliver these financial statements ranges from 30 to 60 days, depending on the agreement. The Company also has covenants with respect to debt level in some of its loan agreements with the Brazilian Development Bank ( Banco Nacional de Desenvolvimento - BNDES). A roll-forward schedule of non-current debt is set out as follows: 35 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Consolidated Export Credit Agencies Banking Market Capital Market Others Total Non-current In Brazil Opening balance at January 1, 2015 − 77,795 3,456 74 81,325 Cumulative translation adjustment (CTA) − 482 − − 482 Additions (new funding obtained) − 15,962 3,510 − 19,472 Interest incurred during the period − 951 1 − 952 Foreign exchange/inflation indexation charges − 9,662 257 7 9,926 Transfer from long-term to short-term − (8,416) (490) (13) (8,919) Balance as of December 31, 2015 − 96,436 6,734 68 103,238 Abroad Opening balance at January 1, 2015 13,930 79,414 142,930 1,723 237,997 Cumulative translation adjustment (CTA) 4,772 33,669 62,702 607 101,750 Additions (new funding obtained) 501 18,285 6,283 − 25,069 Interest incurred during the period 13 110 161 26 310 Foreign exchange/inflation indexation charges 1,439 4,112 (3,350) 181 2,382 Transfer from long-term to short-term (2,517) (14,671) (18,098) (147) (35,433) Balance as of December 31, 2015 18,138 120,919 190,628 2,390 332,075 Total Balance as of December 31, 2015 18,138 217,355 197,362 2,458 435,313 Non-current In Brazil Opening balance at January 1, 2016 − 96,436 6,734 68 103,238 Cumulative translation adjustment (CTA) − (380) − − (380) Additions (new funding obtained) − 632 − − 632 Interest incurred during the period − 510 1 − 511 Foreign exchange/inflation indexation charges − (5,607) 125 3 (5,479) Transfer from long-term to short-term − (5,166) (215) (4) (5,385) Balance as of June 30, 2016 − 86,425 6,645 67 93,137 Abroad Opening balance at January 1, 2016 18,138 120,919 190,628 2,390 332,075 Cumulative translation adjustment (CTA) (2,371) (18,936) (32,646) (325) (54,278) Additions (new funding obtained) − 3,926 23,539 − 27,465 Interest incurred during the period 7 31 91 16 145 Foreign exchange/inflation indexation charges (644) (3,934) (484) (89) (5,151) Transfer from long-term to short-term (1,345) (3,218) (26,747) (88) (31,398) Transfer to liabilities associated with assets classified as held for sale − − (1,061) − (1,061) Balance as of June 30, 2016 13,785 98,788 153,320 1,904 267,797 Total Balance as of June 30, 2016 13,785 185,213 159,965 1,971 360,934 Consolidated Current Short-term debt 963 5,946 Current portion of long-term debt 30,662 44,907 Accrued interest 4,808 6,481 Total 36,433 57,334 36 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Summarized information on current and non-current finance debt Consolidated Maturity in 2021 and onwards Total (*) Fair value Financing in Brazilian Reais (R$): 6,987 6,427 7,929 13,384 18,775 25,705 79,207 72,465 Floating rate debt 5,734 5,005 6,441 11,934 17,389 19,412 65,915 Fixed rate debt 1,253 1,422 1,488 1,450 1,386 6,293 13,292 Average interest rate 14.4% 14.3% 12.4% 11.6% 10.7% 9.9% 11.4% Financing in U.S. Dollars (US$): 10,822 16,742 29,719 54,689 31,075 114,189 257,236 232,715 Floating rate debt 6,154 12,818 25,290 39,253 18,286 29,232 131,033 Fixed rate debt 4,668 3,924 4,429 15,436 12,789 84,957 126,203 Average interest rate 4.3% 3.7% 3.4% 4.0% 4.5% 5.9% 4.8% Financing in R$ indexed to US$: 1,701 2,262 2,258 2,250 2,250 17,405 28,126 26,755 Floating rate debt 39 74 70 62 62 113 420 Fixed rate debt 1,662 2,188 2,188 2,188 2,188 17,292 27,706 Average interest rate 8.5% 7.0% 7.1% 7.0% 7.1% 7.0% 7.1% Financing in Pound Sterling (£): 255 − 7,281 7,536 5,942 Fixed rate debt 255 − 7,281 7,536 Average interest rate 5.9% − 6.1% 6.1% Financing in Japanese Yen (¥): 1,472 324 323 − − − 2,119 2,106 Floating rate debt 161 322 322 − − − 805 Fixed rate debt 1,311 2 1 − − − 1,314 Average interest rate 1.8% 0.5% 0.4% − − − 1.4% Financing in Euro (€): 411 38 5,120 4,625 675 12,252 23,121 20,718 Floating rate debt 41 38 38 38 537 − 692 Fixed rate debt 370 − 5,082 4,587 138 12,252 22,429 Average interest rate 2.9% 1.7% 3.8% 3.9% 4.2% 4.4% 4.1% Financing in other currencies: − 22 − 22 22 Fixed rate debt − 22 − 22 Average interest rate − 14.0% − 14.0% Total as of June 30, 2016 21,648 25,815 45,349 74,948 52,775 176,832 397,367 360,723 Average interest rate 7.7% 6.6% 5.2% 5.4% 6.8% 6.5% 6.3% Total as of December 31, 2015 57,333 44,505 62,827 88,231 60,670 179,081 492,647 385,017 Average interest rate 5.9% 6.4% 5.6% 5.8% 6.9% 6.7% 6.3% * The average maturity of outstanding debt as of June 30, 2016 is 7.30 years (7.14 years as of December 31, 2015). The fair value of the Company's finance debt is determined primarily by quoted prices in active markets for identical liabilities (level 1), when applicable, amounting to R$149,032 as of June 30, 2016. When a quoted price for an identical liability is not available, the finance debt is fair valued by a discounted cash flow based on a theoretical curve derived from the yield curve of the Company's most liquid bonds (level 2), amounting to R$211,691, as of June 30, 2016. The sensitivity analysis for financial instruments subject to foreign exchange variation is set out in note 31.2. 37 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Capitalization rate used to determine the amount of borrowing costs eligible for capitalization The capitalization rate used to determine the amount of borrowing costs eligible for capitalization was the weighted average of the borrowing costs applicable to the borrowings that were outstanding during the period, other than borrowings made specifically for the purpose of obtaining a qualifying asset. In the first half of 2016, the capitalization rate was 5.38% p.a. (4.93% p.a. in the first half of 2015). Lines of credit Amount Company Financial institution Date Maturity Available (Lines of Credit) Used Balance Abroad (Amounts in US$ million) Petrobras JBIC 7/16/2013 12/31/2018 1,500 - 1,500 PGT BV UKEF - JPMORGAN 12/17/2015 12/22/2016 500 238 262 Total 2,000 238 1,762 In Brazil Petrobras BNDES 7/31/2013 7/15/2016 502 490 12 Petrobras FINEP 4/16/2014 12/26/2017 255 177 78 PNBV BNDES 9/3/2013 3/26/2018 9,878 2,018 7,860 Transpetro BNDES 1/31/2007 Not defined 5,133 594 4,539 Transpetro Banco do Brasil 7/9/2010 4/10/2038 354 159 195 Transpetro Caixa Econômica Federal 11/23/2010 Not defined 349 − 349 Total 16,471 3,438 13,033 Collateral Most of the Company’s debt is unsecured, however, collaterals are granted to financial institutions if required. The loans obtained by structured entities are collateralized based on the projects’ assets, as well as liens on receivables of the structured entities. The global notes issued by the Company in the international capital market through its wholly-owned subsidiary Petrobras Global Trading – PGF are unsecured global notes, however Petrobras fully, unconditionally and irrevocably guarantees these notes. In addition, there were no changes in the structure of collateralization with respect to the last global notes offering in the international capital market occurred in May 2016. Leases Future minimum lease payments / receipts – finance leases Consolidated Receipts Payments Estimated lease payments / receivable Future value Annual interest Present value Future value Annual interest Present value 2016 393 (246) 147 80 (28) 52 2017 - 2020 2,524 (1,447) 1,077 356 (147) 209 2021 and thereafter 5,025 (1,430) 3,595 770 (638) 132 As of June 30, 2016 7,942 (3,123) 4,819 1,206 (813) 393 Current 260 80 Non-current 4,559 313 As of June 30, 2016 4,819 393 Current (*) 256 73 Non-current (*) 5,441 303 As of December 31, 2015 5,697 376 (*) For comparative purposes, the present value of payments in the amount of R$ 25 was reclassified from trade payables in current liabilities and the amount of R$ 149 was reclassified from others in non-current liabilities. Future minimum lease payments – operating leases Operating leases mainly include oil and gas production units, drilling rigs and other exploration and production equipment, vessels and support vessels, helicopters, land and building leases. 38 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Consolidated 2016 21,342 2017 - 2020 107,284 2021 and thereafter 194,561 As of June 30, 2016 323,187 As of December 31, 2015 387,332 As of June 30, 2016, the balance of estimated future minimum lease payments under operating leases includes R$ 181,155 in the Consolidated (R$ 236,739 on December 31, 2015) with respect to assets under construction, for which the lease term has not commenced. In the first half of 2016, the Company recognized expenditures of R$ 17,869 (R$ 15,330 in the first half of 2015) for operating leases installments. Related-party transactions Commercial and other transactions The Company has a related-party transactions policy, approved by its Board of Directors, which establishes rules to ensure that all decisions involving related parties and potential conflicts of interest take into account applicable laws in the countries in which the Company operates and the parties involved in negotiations. By transaction (parent company) Current Non-current Total Current Non-current Total Assets Trade and other receivables Trade and other receivables, mainly from sales 7,264 − 7,264 8,916 − 8,916 Dividends receivable 1,879 − 1,879 1,595 − 1,595 Intercompany loans − 235 235 − 266 266 Capital increase (advance) − 287 287 − 1,364 1,364 Amounts related to construction of natural gas pipeline − 1,097 1,097 − 1,050 1,050 Finance leases 65 904 969 61 873 934 Other operations 531 446 977 637 414 1,051 Total 9,739 2,969 12,708 11,209 3,967 15,176 Liabilities Finance leases (1,475) (5,102) (6,577) (1,568) (5,354) (6,922) Intercompany loans − (32,343) (32,343) − (51,465) (51,465) Prepayment of exports (20,336) (88,671) (109,007) (18,346) (109,607) (127,953) Accounts payable to suppliers (10,402) − (10,402) (13,541) − (13,541) Purchases of crude oil, oil products and others (6,559) − (6,559) (7,251) − (7,251) Affreightment of platforms (3,596) − (3,596) (5,778) − (5,778) Advances from clients (247) − (247) (512) − (512) Other operations − (82) (82) − (99) (99) Total (32,213) (126,198) (158,411) (33,455) (166,525) (199,980) Profit or Loss Jan-Jun/2016 Jan-Jun/2015 Revenues, mainly sales revenues 62,698 73,936 Foreign exchange and inflation indexation charges (3,915) (3,962) Financial income (expenses), net (6,349) (4,380) Total 52,434 65,594 39 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) By company (parent company) Income (expense) Jan-Jun/2016 Jan-Jun/2015 Current Assets Non-current Assets Total Assets Total Assets Current Liabilities Non-current Liabilities Total Liabilities Total Liabilities Subsidiaries (*) BR 38,849 45,265 1,992 − 1,992 2,608 (212) − (212) (282) Gaspetro 3,369 5,448 732 97 829 1,074 (270) − (270) (307) PIB-BV 1,799 6,313 2,370 114 2,484 2,287 (20,983) (121,014) (141,997) (180,718) PNBV 1,722 1,030 1,603 28 1,631 2,236 (5,340) − (5,340) (7,632) Transpetro 506 447 1,343 213 1,556 786 (1,256) − (1,256) (1,125) Logigas (125) − 28 1,097 1,125 1,078 (488) − (488) (445) Thermoelectrics (136) (110) 47 306 353 455 (134) (983) (1,117) (1,127) Fundo de Investimento Imobiliário (167) (145) 73 − 73 158 (243) (1,711) (1,954) (1,830) TAG (787) (920) 197 904 1,101 1,075 (1,908) − (1,908) (1,990) Other subsidiaries 1,721 2,003 836 206 1,042 2,788 (665) − (665) (967) Total Subsidiaries 46,751 59,331 9,221 2,965 12,186 14,545 (31,499) (123,708) (155,207) (196,423) Structured Entities PDET Off Shore (53) (28) − (311) (722) (1,033) (1,161) CDMPI (103) (30) − (331) (1,686) (2,017) (2,172) Total Structured Entities (156) (58) − (642) (2,408) (3,050) (3,333) Associates Companies from the petrochemical sector 5,812 6,309 456 − 456 559 (23) (82) (105) (172) Other associates 27 12 62 4 66 72 (49) − (49) (52) Total Associates 5,839 6,321 518 4 522 631 (72) (82) (154) (224) Total 52,434 65,594 9,739 2,969 12,708 15,176 (32,213) (126,198) (158,411) (199,980) (*) Includes its subsidiaries and joint ventures. Annual rates for intercompany loans Parent Company Assets Liabilities Up to 5% − − − (5,623) From 5.01% to 7% 80 81 (32,343) (45,842) From 7.01% to 9% 102 128 − − More than 9.01% 53 57 − − Total 235 266 (32,343) (51,465) Non standardized receivables investment fund The Parent Company invests in the receivables investment fund FIDC-NP (FIDC-NP and FIDC-P, as of December 31, 2015), which comprises mainly receivables and non-performing receivables arising from the operations performed by subsidiaries of the Petrobras Group. Investments in FIDC-NP and FIDC-P are recognized as marketable securities. The assignment of performing and non-performing receivables is recognized as current debt within current liabilities. Parent Company Marketable securities 3,513 7,812 Assignments of non-performing receivables (21,231) (20,779) Jan-Jun/2016 Jan-Jun/2015 Finance income FIDC P and NP 434 360 Finance expense FIDC P and NP (1,241) (932) Net finance income (expense) (807) (572) Collateral Granted Petrobras collateralizes certain financial transactions carried out by its foreign subsidiaries. 40 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Petrobras, based on contractual clauses that support the financial transactions between foreign subsidiaries and third parties, collateralizes the payment of debt service in the event that a subsidiary defaults on a financing agreement. The outstanding balances of financial transactions carried out by these subsidiaries and collateralized by Petrobras are set out below: Maturity date of the loans PGF (*) PGT (**) PNBV TAG Others Total Total 2016 3,979 − 457 − 212 4,648 29,089 2017 4,218 − 1,308 − 982 6,508 22,132 2018 11,221 8,025 9,665 − 2,106 31,017 45,479 2019 24,456 18,938 7,591 − 1,250 52,235 63,241 2020 15,121 17,108 1,817 − 6,698 40,744 48,680 2021 35,557 − 802 − 5,624 41,983 30,753 2022 and thereafter 71,063 28,705 8,244 14,692 4,139 126,843 148,579 Total 165,615 72,776 29,884 14,692 21,011 303,978 387,953 (*) Petrobras Global Finance B.V., subsidiary of PIBBV. (**) Petrobras Global Trading B.V., subsidiary of PIBBV. Investment in an investment fund by subsidiaries abroad As of June 30, 2016, a subsidiary of PIB BV had R$ 13,216 (R$ 15,623 as of December 31, 2015) invested in an investment fund abroad that held debt securities of TAG (a subsidiary of Petrobras) and its subsidiaries, PGF and of consolidated structured entities, mainly with respect to the following projects: Gasene, Malhas, CDMPI, CLEP and Marlim Leste (P-53). Transactions with joint ventures, associates, government entities and pension funds The balances of significant transactions are set out in the following table: Consolidated Jan-Jun/ Jan-Jun/ Income (expense) Assets Liabilities Income (expense) Assets Liabilities Joint ventures and associates State-controlled gas distributors 3,242 751 230 5,214 996 281 Petrochemical companies 5,806 452 109 6,304 565 174 Other associates and joint ventures 813 395 1,209 904 524 1,768 Subtotal 9,861 1,598 1,548 12,422 2,085 2,223 Government entities Government bonds 225 2,884 − 626 4,352 − Banks controlled by the Federal Government (6,035) 11,763 88,041 (5,473) 10,181 95,034 Receivables from the Electricity sector (note 7.4) 1,750 15,662 21 3,011 13,335 − Petroleum and alcohol account - receivables from Federal government 8 865 − 5 857 − Others 276 1,271 1,008 71 1,190 1,230 Subtotal (3,776) 32,445 89,070 (1,760) 29,915 96,264 Pension plans − 241 175 − 141 431 Total 6,085 34,284 90,793 10,662 32,141 98,918 Revenues, mainly sales revenues 11,077 15,001 Foreign exchange and inflation indexation charges, net (898) (1,896) Finance income (expenses), net (4,094) (2,443) Current assets 9,331 8,806 Non-current assets 24,953 23,335 Current liabilities 14,623 12,683 Non-current liabilities 76,170 86,235 Total 6,085 34,284 90,793 10,662 32,141 98,918 Compensation of employees and officers The total compensation of Petrobras’ (Parent Company) key management is set out as follows: 41 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Jan-Jun/2016 Jan-Jun/2015 Officers Board (members and alternates) Total Officers Board (members) Total Wages and short-term benefits 6.0 0.7 6.7 6.8 0.5 7.3 Social security and other employee-related taxes 1.7 0.1 1.8 1.8 0.1 1.9 Post-employment benefits (pension plan) 0.6 − 0.6 0.4 − 0.4 Benefits due to termination of tenure 0.1 − 0.1 − − − Total compensation recognized in the statement of income 8.4 0.8 9.2 9.0 0.6 9.6 Total compensation paid 8.4 0.8 9.2 9.0 0.6 9.6 Average number of members in the period (*) 7.50 13.00 20.50 8.00 9.83 17.83 Average number of paid members in the period (**) 7.50 10.67 18.17 8.00 8.83 16.83 (*) Monthly average number of members. (**) Monthly average number of paid members. In the first half of 2016 the board members and officers of the Petrobras group received R$ 38.0 as compensation (R$ 31.0 in the first half of 2015). The compensation of the Advisory Committees to the Board of Directors is apart from the fixed compensation set for the Board members and, therefore, has not been classified under compensation of Petrobras’ key management. The alternates of Board members, who were also members of these committees, up to April 2016, received the amount of R$ 54 thousand as compensation in 2016 (R$ 65 thousand including related charges). Provision for decommissioning costs Non-current liabilities Opening balance 35,728 21,958 Adjustment to provision 34 17,300 Transfers related to liabilities held for sale (*) 110 (488) Payments made (1,624) (4,149) Interest accrued 1,139 753 Others (161) 354 Closing balance 35,226 35,728 (*) Includes R$ 493 related to the termination of sales contract of Bijupira and Salema fields in February 2016 and R$ 383 transferred pursuant to the sale of the subsidiary PESA. Taxes Income taxes and other taxes Income tax and social contribution Consolidated Current assets Current liabilities Taxes in Brazil 2,469 3,743 630 242 Taxes abroad 19 96 39 168 Total 2,488 3,839 669 410 Consolidated Other taxes and contributions Current assets Non-current assets Current liabilities Non-current liabilities (*) Taxes In Brazil: Current / Deferred ICMS (VAT) 3,310 3,151 2,378 2,364 3,602 4,081 − − Current / Deferred PIS and COFINS (taxes on revenues) 2,774 2,913 7,981 7,913 1,255 1,902 − − CIDE − 72 − − 367 449 − − Production Taxes (Special participation / Royalties) − 2,443 2,428 − − Withholding income tax and social contribution − 1,217 1,698 − 60 REFIS and PRORELIT − 1,068 − 43 Others 653 585 538 718 1,162 956 − Total in Brazil 6,737 6,721 10,897 10,995 10,046 12,582 − 103 Taxes abroad 60 172 36 22 156 557 − − Total 6,797 6,893 10,933 11,017 10,202 13,139 − 103 (*) Other non-current taxes are classified as others non-current liabilities. 42 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Brazilian Tax Law On December 30, 2015, the state of Rio de Janeiro enacted two laws that increased the tax burden on the oil industry as of March 2016, as follows: · Law No. 7,182 – establishes a Rate Control, Monitoring and Supervision of Research, Mining, Oil and Gas Exploration and Utilization Activities tax ( Taxa de Controle, Monitoramento e Fiscalização das Atividades de Pesquisa, Lavra, Exploração e Aproveitamento de Petróleo e Gás – TFPG) over each barrel of crude oil or equivalent unit of natural gas extracted in the State of Rio de Janeiro, and · Law No. 7,183 – establishes a VAT (ICMS) tax over transactions involving crude oil operations. The Company believes that the taxation established by both laws is not legally sustainable, and therefore, the Company has supported the Brazilian Association of Companies for the Exploration and Production of Oil and Gas (ABEP - Associação Brasileira de Empresas de Exploração e Produção de Petróleo e Gás ), which has filed complaints challenging the constitutionality of such laws before the Brazilian Supreme Court. The Brazilian Federal Attorney has expressed favorable opinions regarding the basis of the ABEP complaints and the granting of judicial injunctions in favor of the oil and gas industry, aiming to avoid the respective tax burden on it. The Brazilian Supreme Court is currently analyzing the ABEP request for formal injunctions in both actions. 43 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Deferred income tax and social contribution - non-current The changes in the deferred income tax and social contribution are presented as follows: Consolidated Property, Plant and Equipment Oil and gas exploration costs Others (*) Loans, trade and other receivables / payables and financing Finance leases Provision for legal proceedings Tax losses Inventories Employee benefits Others Total Balance at January 1, 2015 (36,249) (595) 10,155 (1,573) 1,397 15,191 1,302 5,371 (378) (5,379) Recognized in the statement of income for the year (4,061) 5,894 (1,687) 186 1,712 6,789 74 (612) 616 8,911 Recognized in shareholders’ equity − − 20,961 − − (336) − (54) − 20,571 Cumulative translation adjustment − 106 2 − (14) 501 (4) 3 (276) 318 Use of tax credits - REFIS and PRORELIT − (1,853) − − − (1,853) Others − (362) 296 21 (3) 73 7 (27) 11 16 Balance at December 31, 2015 (40,310) 5,043 29,727 (1,366) 3,092 20,365 1,379 4,681 (27) 22,584 Recognized in the statement of income for the period 2,294 (3,096) 731 65 526 2,294 (330) 386 (168) 2,702 Recognized in shareholders’ equity − − (16,618) − − (10) − − − (16,628) Cumulative translation adjustment − (87) 12 − 5 (195) − (13) (8) (286) Others (**) − 185 15 − 35 − − (43) 83 275 Balance at June 30, 2016 (38,016) 2,045 13,867 (1,301) 3,658 22,454 1,049 5,011 (120) 8,647 Deferred tax assets 23,490 Deferred tax liabilities (906) Balance at December 31, 2015 22,584 Deferred tax assets 9,429 Deferred tax liabilities (782) Balance at June 30, 2016 8,647 (*) Mainly includes impairment adjustments and capitalized borrowing costs. (**) Includes R$ 264 transferred to liabilities associated with assets held for sale due to the disposal of subsidiary PESA. The Company recognizes the deferred tax assets based on projections of taxable profits in future periods that are revised annually. The deferred tax assets will be realized in a ten years perspective to the extent of provisions realization and final resolution of future events, both based on Business and Management Plan – BMP assumptions. 44 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Reconciliation between statutory tax rate and effective tax expense rate A reconciliation between tax expense and the product of “income before income taxes” multiplied by the Brazilian statutory corporate tax rates is set out in the table below: Consolidated Jan-Jun/2016 Jan-Jun/2015 Income before income taxes 1,364 11,132 Nominal income taxes computed based on Brazilian statutory corporate tax rates (34%) (464) (3,785) Adjustments to arrive at the effective tax rate: Different jurisdictional tax rates for companies abroad 990 1,179 Brazilian income taxes on income of companies incorporated outside Brazil (*) (468) (1,097) Tax incentives 82 10 Tax loss carryforwards (unrecognized tax losses) (389) (390) Non-taxable income (non-deductible expenses), net (**) (539) (1,535) Others (58) (78) Income tax and social contribution benefit (expense) (846) (5,696) Deferred income tax and social contribution 2,702 (3,812) Current income tax and social contribution (3,548) (1,884) Total (846) (5,696) Effective tax rate of income tax and social contribution 62.0% 51.2% (*) Relates to Brazilian income taxes on earnings of offshore investees generated up to the first half of 2016, as established by Law No. 12,973/2014. (**) Includes results in equity-accounted investments. 45 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Employee benefits (Post-Employment) Pension and medical benefits The Company sponsors defined benefit and variable contribution pension plans in Brazil and abroad, as well as defined-benefit medical plans for employees in Brazil (active and retirees) and their dependents. See note 22 to the consolidated financial statement for the year ended December 31, 2015 for detailed information about pension and medical benefits sponsored by the Company. Changes in the pension and medical defined benefits to employees are set out as follows: Consolidated Pension Plans Medical Plan Other Plans Total Petros Petros 2 AMS Balance at January 1, 2015 20,916 762 23,957 283 45,918 (+) Remeasurement effects recognized in OCI 584 (692) 354 (44) 202 (+) Costs incurred in the year 2,879 207 3,213 89 6,388 (-) Contributions paid (644) − (1,155) (18) (1,817) (-) Payments related to the Term of Financial Commitment (TFC) (550) − − − (550) Others − − − 33 33 Balance at December 31, 2015 23,185 277 26,369 343 50,174 Current 1,438 − 1,111 7 2,556 Non-current 21,747 277 25,258 336 47,618 Balance at December 31, 2015 23,185 277 26,369 343 50,174 (+) Costs incurred in the period 1,783 58 2,120 62 4,023 (-) Contributions paid (306) − (570) (20) (896) (-) Payments related to the Term of Financial Commitment (TFC) (334) − − − (334) Others − − − (164) (164) Balance at June 30, 2016 24,328 335 27,919 221 52,803 Current 1,447 − 1,111 5 2,563 Non-current 22,881 335 26,808 216 50,240 Balance at June 30, 2016 24,328 335 27,919 221 52,803 Pension and medical benefit expenses, net recognized in the statement of income are set out as follows: Consolidated Pension Plans Medical Plan Other Plans Total Petros Petros 2 AMS Current service cost 144 38 226 16 424 Net interest cost over net liabilities / (assets) 1,639 20 1,894 46 3,599 Net costs for Jan-Jun/2016 1,783 58 2,120 62 4,023 Related to active employees: Included in the cost of sales 439 29 485 4 957 Included in operating expenses 228 21 283 56 588 Related to retired employees 1,116 8 1,352 2 2,478 Net costs for Jan-Jun/2016 1,783 58 2,120 62 4,023 Net costs for Jan-Jun/2015 1,450 124 1,751 43 3,368 As of June 30, 2016, the Company had pledged crude oil and/or oil products totaling R$ 6,263, which have been reviewed, as collateral for the Terms of Financial Commitment (TFC) signed by Petrobras and Petros in 2008 (R$ 6,711 as of December 31, 2015). In the first half of 2016, the Company's contribution to the defined contribution portion of the Petros Plan 2 was R$ 419 (R$ 429 in the first half of 2015) recognized in the results of the period. 46 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Voluntary Separation Incentive Plan Since February 2014, the Company has implemented voluntary separation incentive plans aiming to adjust the size of the workforce and to achieve cost optimization as set out in the Business and Management Plan, as described below: · Petrobras (PIDV 2014) – the enrollment period occurred from February 12 to March 31, 2014. This plan was re-opened for eligible employees from November 30 to December 18, 2015 and, as a result, 6,779 separations of 7,219 total enrollments were made up to June 30, 2016. · Petrobras Distribuidora S.A. (PIDV BR 2014) – the enrollment period occurred from February 12 to March 31, 2014 and, as a result, 656 separations of 658 total enrollments were made up to June 30, 2016. · Petrobras Distribuidora S.A. (PIDV BR 2015) – the enrollment period occurred from October 13 to December 31, 2015 and, as a result, 316 separations of 317 total enrollments were made up to June 30, 2016. · Petrobras PIDV 2016 – the enrollment period is from April 1, 2016 to August 31, 2016. The PIDV 2016 is open to all employees and the recognition of the provision for expenditure on this plan will occur proportionally to the enrollment of the workforce. As of June 30, 4,087 employees have enrolled to this program and 662 separations were made. Therefore, 8,413 voluntary separations of employees who enrolled in these plans were made as of June 30, 2016. Changes in the provision during the first half of 2016 are set out as follows: Consolidated Balance as of December 31, 2015 777 New enrolments PIDV Petrobras 2016 1,220 Revision of provisions (7) Separations in the period (747) Balance as of June 30, 2016 1,243 Current 1,243 Non-current - 47 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Shareholders’ equity Share capital As of June 30, 2016, subscribed and fully paid share capital was R$ 205,432, represented by 7,442,454,142 outstanding common shares and 5,602,042,788 outstanding preferred shares, all of which are registered, book-entry shares with no par value. Preferred shares have priority on returns of capital, do not grant any voting rights and are non-convertible into common shares. Other comprehensive income In the first half of 2016, the Company recognized the following charges mainly as a result of a 17.8% appreciation of the Brazilian Real against the U.S. dollar: · Cumulative translation adjustment of R$ 16,817, resulting from the translation of financial statements of subsidiaries with functional currencies other than the Brazilian Real; and · Foreign exchange variation gains of R$ 32,258 (after taxes and amounts reclassified to the statement of income) recognized in the Company's shareholders' equity during the first half of 2016, as a result of its cash flow hedge accounting policy. The cumulative balance of foreign exchange variation losses as of June 30, 2016 was R$ 26,033 (after taxes), as set out in note 31.2. Earnings (losses) per share Consolidated Jan-Jun/2016 Jan-Jun/2015 Net income (loss) attributable to shareholders of Petrobras (876) 5,861 Weighted average number of common and preferred shares outstanding 13,044,496,930 13,044,496,930 Basic and diluted earnings (losses) per common and preferred share (R$ per share) (0.07) 0.45 Sales revenues Consolidated Jan-Jun/2016 Jan-Jun/2015 Gross sales 180,306 193,287 Sales taxes (*) (38,649) (38,991) Sales revenues (**) 141,657 154,296 Diesel 45,894 48,610 Automotive gasoline 28,603 26,030 Jet fuel 4,366 5,330 Liquefied petroleum gas 5,149 4,495 Naphtha 3,967 4,276 Fuel oil (including bunker fuel) 2,065 4,165 Other oil products 5,669 5,714 Subtotal oil products 95,713 98,620 Natural gas 7,210 9,521 Ethanol, nitrogen products and renewables 6,622 5,774 Electricity, services and others 4,913 8,080 Domestic market 114,458 121,995 Exports 11,892 15,191 Sales abroad (***) 15,307 17,110 Foreign market 27,199 32,301 Sales revenues (**) 141,657 154,296 (*) Includes, mainly, CIDE, PIS, COFINS and ICMS. (**) Sales revenues by business segment are set out in note 28. (***) Sales revenues from operations outside of Brazil, other than exports. 48 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Other expenses, net Consolidated Jan-Jun/2016 Jan-Jun/2015 Unscheduled stoppages and pre-operating expenses (4,174) (1,782) Gains / (losses) related to legal, administrative and arbitration proceedings (2,574) (739) Pension and medical benefits (retirees) (2,478) (1,895) Impairment (losses) / reversals (1,478) (1,286) Voluntary Separation Incentive Plan - PIDV (1,213) (81) Institutional relations and cultural projects (432) (718) Gains / (losses) on disposal/write-offs of assets/E&P areas returned and cancelled projects (235) 189 Operating expenses with thermoelectric power plants (208) (198) Health, safety and environment (157) (152) Losses on fines (142) (776) Amounts recovered – “overpayments incorrectly capitalized” 79 157 Government grants 269 19 Agreements of Ship/Take or Pay with gas distributors 359 286 Reimbursements from E&P partnership operations 1,123 481 Others 487 356 Total (10,774) (6,139) Costs and Expenses by nature Consolidated Jan-Jun/2016 Jan-Jun/2015 Raw material and products for resale (35,336) (51,848) Materials, third-party services, freight, rent and other related costs (29,329) (29,145) Depreciation, depletion and amortization (24,598) (17,544) Employee compensation (16,361) (15,310) Production taxes (7,130) (10,515) Unscheduled stoppages and pre-operating expenses (4,174) (1,782) (Losses) / Gains on legal, administrative and arbitration proceedings (2,574) (739) Exploration expenditures written-off (includes dry wells and signature bonuses) (1,810) (1,663) Allowance for impairment of trade receivables (1,237) (24) Other taxes (988) (4,713) Impairment (losses) / reversals (1,478) (1,286) Institutional relations and cultural projects (432) (718) Health, safety and environment (157) (152) Gains / (losses) on disposal/write-offs of assets/E&P areas returned and cancelled projects (235) 189 Changes in inventories (565) 3,256 Amounts recovered – “overpayments incorrectly capitalized” 79 157 Total (126,325) (131,837) In the Statement of income Cost of sales (97,828) (106,324) Selling expenses (7,441) (5,610) General and administrative expenses (5,496) (5,474) Exploration costs (2,788) (2,403) Research and development expenses (1,010) (1,174) Other taxes (988) (4,713) Other expenses, net (10,774) (6,139) Total (126,325) (131,837) Net finance income (expense) Consolidated Jan-Jun/2016 Jan-Jun/2015 Debt interest and charges (13,513) (9,850) Foreign exchange gains (losses) and inflation indexation charges on net debt (*) (5,767) (4,618) Income from investments and marketable securities (Brazilian Government Bonds) 913 944 Financial result on net debt (18,367) (13,524) Capitalized borrowing costs 2,940 2,730 Gains (losses) on derivatives (229) (284) Interest income from marketable securities 19 78 Other foreign exchange gains (losses) and indexation charges, net 1,706 808 Other finance expenses and income, net (823) (1,477) Net finance income (expenses) (14,754) (11,669) Income 1,650 1,349 Expenses (12,284) (9,252) Foreign exchange gains (losses) and inflation indexation charges (4,120) (3,766) Total (14,754) (11,669) (*) Includes debt raised in Brazil (in Brazilian reais) indexed to the U.S. dollar. 49 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Supplemental information on statement of cash flows Consolidated Jan-Jun/2016 Jan-Jun/2015 Amounts paid / received during the period Withholding income tax paid on behalf of third-parties 2,002 1,805 Capital expenditures and financing activities not involving cash Purchase of property, plant and equipment on credit 88 177 Provision (reversals) for decommissioning costs 34 (62) Use of deferred tax and judicial deposit for the payment of contingency 156 162 50 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Segment information The Extraordinary General Meeting held on April 28, 2016 approved adjustments to the Company’s organization structure and governance and management model, aiming to align the organization with the new conditions faced by the oil and gas industry and to prioritize profitability and capital discipline. The new model does not propose discontinuing operations, however, it does consider merge of operations. The current business segment information is reported in a manner in which the Company’s senior management assesses business performances, as well as makes decisions regarding investments and resources allocation. Due to adjustments in the organization structure and governance and management model, the Company may reassess its business segment report in order to improve management business analysis. Consolidated assets by Business Area - 06.30.2016 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution Corporate Eliminations Total Current assets 19,366 35,874 5,374 179 8,652 79,578 (16,398) 132,625 Non-current assets 442,063 140,538 62,631 2,104 11,530 28,315 (1,474) 685,707 Long-term receivables 24,275 10,091 3,791 12 3,592 19,424 (1,311) 59,874 Investments 4,915 4,753 1,541 1,737 120 22 − 13,088 Property, plant and equipment 404,637 125,024 56,220 355 7,041 8,052 (163) 601,166 Operating assets 296,030 110,192 50,002 318 5,989 6,590 (163) 468,958 Under construction 108,607 14,832 6,218 37 1,052 1,462 − 132,208 Intangible assets 8,236 670 1,079 − 777 817 − 11,579 Total Assets 461,429 176,412 68,005 2,283 20,182 107,893 (17,872) 818,332 Consolidated assets by Business Area - 12.31.2015 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution Corporate Eliminations Total Current assets 14,215 35,247 10,398 176 8,979 112,715 (12,149) 169,581 Non-current assets 469,181 142,384 65,625 1,709 11,609 41,350 (1,304) 730,554 Long-term receivables 25,250 9,309 5,303 12 3,355 32,792 (1,142) 74,879 Investments 7,054 3,431 1,781 1,339 134 33 − 13,772 Property, plant and equipment 428,447 128,982 57,300 358 7,296 7,610 (162) 629,831 Operating assets 310,761 112,470 47,611 317 6,175 5,798 (162) 482,970 Under construction 117,686 16,512 9,689 41 1,121 1,812 − 146,861 Intangible assets 8,430 662 1,241 − 824 915 − 12,072 Total Assets 483,396 177,631 76,023 1,885 20,588 154,065 (13,453) 900,135 51 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Consolidated Statement of Income by Business Area Consolidated Statement of Income per Business Area - 06.30.2016 Jan-Jun/2016 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution Corporate Eliminations Total Sales revenues 53,297 109,032 17,151 445 49,449 − (87,717) 141,657 Intersegments 50,688 31,621 4,230 427 751 − (87,717) − Third parties 2,609 77,411 12,921 18 48,698 − − 141,657 Cost of sales (42,435) (80,965) (13,177) (493) (45,705) − 84,947 (97,828) Gross profit (loss) 10,862 28,067 3,974 (48) 3,744 − (2,770) 43,829 Income (Expenses) (8,754) (6,227) (1,980) (137) (3,524) (8,071) 196 (28,497) Selling (298) (3,341) (1,484) (3) (2,478) (49) 212 (7,441) General and administrative (655) (721) (380) (43) (439) (3,257) (1) (5,496) Exploration costs (2,788) − (2,788) Research and technological development (438) (103) (32) (2) − (435) − (1,010) Other taxes (121) (137) (390) (5) (84) (251) − (988) Other expenses, net (4,454) (1,925) 306 (84) (523) (4,079) (15) (10,774) Net income (loss) before financial results, profit sharing and income taxes 2,108 21,840 1,994 (185) 220 (8,071) (2,574) 15,332 Financial income (expenses), net − (14,754) − (14,754) Share of earnings in equity-accounted investments 8 561 204 (2) 16 (1) − 786 Net Income (loss) before income taxes 2,116 22,401 2,198 (187) 236 (22,826) (2,574) 1,364 Income tax and social contribution (717) (7,425) (678) 63 (75) 7,111 875 (846) Net income (loss) 1,399 14,976 1,520 (124) 161 (15,715) (1,699) 518 Net income (loss) attributable to: Shareholders of Petrobras 1,557 15,184 1,302 (124) 159 (17,255) (1,699) (876) Non-controlling interests (158) (208) 218 − 2 1,540 − 1,394 Net income (loss) 1,399 14,976 1,520 (124) 161 (15,715) (1,699) 518 52 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Consolidated Statement of Income per Business Area Consolidated Statement of Income per Business Area - 06.30.2015 (*) Jan-Jun/2015 (*) Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution Corporate Eliminations Total Sales revenues 60,407 117,990 21,589 308 54,149 − (100,147) 154,296 Intersegments 58,244 37,353 3,338 292 920 − (100,147) − Third parties 2,163 80,637 18,251 16 53,229 − − 154,296 Cost of sales (40,911) (95,509) (17,819) (340) (49,938) − 98,193 (106,324) Gross profit 19,496 22,481 3,770 (32) 4,211 − (1,954) 47,972 Expenses (5,176) (5,104) (2,026) (80) (2,944) (10,525) 342 (25,513) Selling (369) (3,042) (110) (4) (2,487) 56 346 (5,610) General and administrative (642) (634) (380) (51) (434) (3,331) (2) (5,474) Exploration costs (2,403) − (2,403) Research and technological development (448) (189) (124) (17) (2) (394) − (1,174) Other taxes (143) (250) (822) (1) (59) (3,438) − (4,713) Other expenses, net (1,171) (989) (590) (7) 38 (3,418) (2) (6,139) Net income (loss) before financial results, profit sharing and income taxes 14,320 17,377 1,744 (112) 1,267 (10,525) (1,612) 22,459 Financial income (expenses), net − (11,669) − (11,669) Share of earnings in equity-accounted investments (99) 487 221 (279) 15 (3) − 342 Net Income (loss) before income taxes 14,221 17,864 1,965 (391) 1,282 (22,197) (1,612) 11,132 Income tax and social contribution (4,869) (5,908) (593) 38 (431) 5,519 548 (5,696) Net income (loss) 9,352 11,956 1,372 (353) 851 (16,678) (1,064) 5,436 Net income (loss) attributable to: Shareholders of Petrobras 9,332 11,958 1,225 (353) 849 (16,086) (1,064) 5,861 Non-controlling interests 20 (2) 147 − 2 (592) − (425) Net income (loss) 9,352 11,956 1,372 (353) 851 (16,678) (1,064) 5,436 (*) For comparative purposes consolidated statement of income by segment for the first half of 2015 is adjusted in accordance with note 4.2 of the consolidated financial statements as of December 31, 2015. 53 Breakdown of the activities abroad Exploration and Production Refining, Transportation & Marketing Gas & Power Distribution Assets as of 06.30.2016 25,894 4,243 1,386 2,586 Statement of income - Jan-Jun/2016 Sales revenues 2,903 6,192 1,155 6,365 Intersegments 1,597 4,997 61 5 Third parties 1,306 1,195 1,094 6,360 Gross profit 955 165 182 686 Net income (loss) before financial results, profit sharing and income taxes 184 (55) 141 207 Net income (loss) attributable to shareholders of Petrobras 65 (51) 224 195 Exploration and Production Refining, Transportation & Marketing Gas & Power Distribution Assets as of 12.31.2015 31,683 5,459 1,577 3,057 Statement of income - Jan-Jun/2015 Sales revenues 2,874 6,897 721 6,425 Intersegments 1,457 1,999 52 5 Third parties 1,417 4,898 669 6,420 Gross profit 1,004 505 109 608 Net income before financial results, profit sharing and income taxes 906 251 70 151 Net income attributable to shareholders of Petrobras 891 207 128 130 54 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Provisions for legal proceedings Provisions for legal proceedings, judicial deposits and contingent liabilities The Company recognizes provisions based on the best estimate of the costs of proceedings for which it is probable that an outflow of resources embodying economic benefits will be required and that can be reliably estimated. These proceedings mainly include: · Labor claims, in particular: (i) a review of the methodology by which the minimum compensation based on an employee's position and work schedule (Remuneração Mínima por Nível e Regime - RMNR) is calculated; (ii) lawsuits relating to overtime pay; (iii) individual actions of outsourced employees; · Tax claims including claims relating to Brazilian federal and state tax credits applied that were disallowed and demands relating to the VAT (ICMS) tax collection on jet fuel sales; · Civil claims relating to losses and damages proceedings resulting from the cancellation of an assignment of excise tax (IPI) credits to a third party, royalties collection over the shale extraction and alleged noncompliance with contractual terms relating to oil rig construction; and · Environmental claims regarding fishermen seeking indemnification from the Company for a January 2000 oil spill in the State of Rio de Janeiro. Provisions for legal proceedings are set out as follows: Consolidated Non-current liabilities Labor claims 3,816 3,323 Tax claims 3,798 3,087 Civil claims 2,445 2,069 Environmental claims 231 282 Other claims 134 15 Total 10,424 8,776 Consolidated Opening Balance 8,776 4,091 Additions 1,742 5,294 Use of provision (709) (989) Accruals and charges 707 346 Others (92) 34 Closing Balance 10,424 8,776 Judicial deposits Judicial deposits made in connection with legal proceedings are set out in the table below according to the nature of the corresponding lawsuits: Consolidated Non-current assets Tax 4,814 4,076 Civil 2,856 2,693 Labor 3,001 2,670 Environmental 319 305 Others 23 14 Total 11,013 9,758 Contingent liabilities Contingent liabilities for which either the Company is unable to make a reliable estimate of the expected financial effect that might result from resolution of the proceeding, or a cash outflow is not probable, are not recognized as liabilities in the financial statements but are disclosed in the notes to the financial statements, unless the likelihood of any outflow of resources embodying economic benefits is considered remote. 55 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) The estimated contingent liabilities for legal proceedings as of June 30, 2016, for which the possibility of loss is not considered remote are set out in the following table: Consolidated Nature Tax 119,599 Labor 24,027 Civil - General 25,947 Civil - Environmental 6,114 Others 6 Total 175,693 A brief description of the nature of the main contingent liabilities (tax, civil, environmental and labor) is set out in the following table: 56 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Description of tax matters Estimate Plaintiff: Secretariat of the Federal Revenue of Brazil 1) Withholding income tax (IRRF), Contribution of Intervention in the Economic Domain (CIDE), Social Integration Program (PIS) and Contribution to Social Security Financing (COFINS) on remittances for payments of vessel charters. Current status: This claim involves lawsuits in different administrative and judicial stages. 33,562 2) Immediate deduction from the basis of calculation of taxable income (income tax - IRPJ and social contribution - CSLL) of crude oil production development costs in 2008 and 2009. Current status: Awaiting the hearing of an appeal at the administrative level. 12,356 3) Requests to compensate federal taxes disallowed by the Brazilian Federal Tax Authority. Current status: This claim involves lawsuits in different administrative and judicial stages. 9,442 4) Deduction from the basis of calculation of taxable income (income tax - IRPJ and social contribution - CSLL) of amounts payed to Petros Plan, as well as several expenses occurred in 2007 and 2008, related to employee benefits and Petros. Current status: This claim involves lawsuits in different administrative and judicial stages. 7,784 5) Income from subsidiaries and associates located outside Brazil, from 2005 to 2010, not included in the basis of calculation of taxable income (IRPJ and CSLL). Current status: Awaiting the hearing of an appeal at the administrative level. 6,864 6) Incidence of social security contributions over contingent bonuses paid to employees. Current status: Awaiting the hearing of an appeal at the administrative level. 2,527 7) Collection of Contribution of Intervention in the Economic Domain (CIDE) from March 2002 to October 2003 on transactions with fuel retailers and service stations protected by judicial injunctions determining that fuel sales were made without gross-up of such tax. Current status: This claim involves lawsuits in judicial stages. 2,075 Plaintiff: State of São Paulo Finance Department 8) Penalty for the absence of a tax document while relocating a rig to an exploratory block, and on the return of this vessel, as well as collection of the related VAT (ICMS), as a result of the temporary admission being unauthorized, because the customs clearance has been done in Rio de Janeiro instead of São Paulo. Current status: This claim involves lawsuits in judicial stages. 5,354 9) Deferral of payment of VAT (ICMS) taxes on B100 Biodiesel sales and the charge of a 7% VAT rate on B100 on Biodiesel inter-state sales, including states in the Midwest, North and, Northeast regions of Brazil and the State of Espírito Santo. Current status: This claim involves lawsuits at administrative level. 2,565 Plaintiff: States of RJ and BA Finance Departments 10) VAT (ICMS) on dispatch of liquid natural gas (LNG) and C5+ (tax document not accepted by the tax authority), as well as challenges on the rights to this credit. Current status: This claim involves lawsuits in different administrative and judicial stages. 4,223 Plaintiff: Municipal governments of the cities of Anchieta, Aracruz, Guarapari, Itapemirim, Marataízes, Linhares, Vila Velha and Vitória 11) Alleged failure to withhold and pay tax on services provided offshore (ISSQN) in favor of some municipalities in the State of Espírito Santo, under the allegation that the service was performed in their "respective coastal waters". Current status: This claim involves lawsuits in administrative and judicial stages. 3,583 Plaintiff: States of SP, RS and SC Finance Departments 12) Collection of VAT (ICMS) related to natural gas imports from Bolivia, alleging that these states were the final destination (consumers) of the imported gas. Current status: This claim involves lawsuits in different administrative and judicial stages, as well as three civil lawsuits in the Federal Supreme Court. 2,621 Plaintiff: States of RJ, RN, AL, AM, PA, BA, GO, MA and SP Finance Departments 13) Alleged failure to write-down VAT (ICMS) credits related to exemption or non-taxable sales made by the Company's customers. Current status: This claim involves lawsuits in different administrative and judicial stages. 2,334 Plaintiff: States of RJ, SP, PR, RO and MG Finance Departments 14) Additional VAT (ICMS) due to differences in rates on jet fuel sales to airlines in the domestic market. Current status: This claim involves lawsuits in different administrative and judicial stages. 3,317 Plaintiff: States of PR, AM, BA, ES, PA, PE and PB Finance Departments 15) Incidence of VAT (ICMS) over alleged differences in the control of physical and fiscal inventories. Current status: This claim involves lawsuits in different administrative and judicial levels. 1,787 Plaintiff: States of RJ, SP, ES and BA Finance Departments 16) Misappropriation of VAT tax credit (ICMS) on the acquisitions of goods that, per the tax authorities, are not related to property, plant and equipment. Current status: This claim involves lawsuits in different administrative and judicial stages. 1,743 Plaintiff: State of Pernambuco Finance Department 17) Alleged incorrect application of VAT (ICMS) tax base with respect to interstate sales of natural gas transport through city-gates in the State of Pernambuco destined to the distributors in that State. The Finance Department of the State of Pernambuco understands that activity as being an industrial activity which could not be characterized as an interstate sale transaction (considering that the Company has facilities located in Pernambuco), and consequently charging the difference on the tax levied on the sale and transfer transactions. Current status: This claim involves lawsuits in different administrative and judicial stages. 1,396 Plaintiff: States of RJ, SP, SE and BA Finance Departments 18) Use of VAT (ICMS) credits on the purchase of drilling rig bits and chemical products used in formulating drilling fluid. Current status: This claim involves lawsuits in different administrative and judicial stages. 1,289 Plaintiff: States of SP, CE, PB, RJ, BA and PA Finance Departments 19) VAT (ICMS) and VAT credits on internal consumption of bunker fuel and marine diesel, destined to chartered vessels. Current status: This claim involves several tax notices from the states in different administrative and judicial stages. 1,173 20) Other tax matters 13,604 Total for tax matters 119,599 57 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Description of labor matters Estimate Plaintiff : Sindipetro of ES, RJ, BA, MG, SP, PE, SE, RN, CE, PR, SC and RS. 1) Class actions requiring a review of the methodology by which the minimum compensation based on an employee's position and work schedule (Remuneração Mínima por Nível e Regime - RMNR) is calculated. Current status: The Company filed its collective bargaining agreement with the Superior Labor Court and, on October 19, 2015, the Court ruled in favor of the Company and notified the Regional Labor Courts of its understanding of the matter. 12,679 Plaintiff : Sindipetro of ES, RJ, BA, MG, SP, PR, CE, SC,SE, PE and RS 2) Class Actions regarding wage underpayments to certain employees due to alleged changes in the methodology used to factor overtime into the calculation of paid weekly rest, allegedly computed based on ratios that are higher than those established by Law No. 605/49. Current status: The Superior Labor Court ("Tribunal Superior do Trabalho - TST") unified a favorable understanding to the Company's opinion. There are TST decisions favorable to the plaintiffs on individual and collective proceedings judged before the mentioned unification. The Company has filed an appeal in the TST to overturn a decision with respect to the claim filed by Sindipetro Norte Fluminense (NF) and awaits judgment. 4,757 Plaintiff : Sindipetro of Norte Fluminense – SINDIPETRO/NF 3) The plaintiff claims Petrobras failed to pay overtime for standby work exceeding 12-hours per day. It also demands that the Company respects a 12-hour limit per workday, subject to a daily fine. Current status: Awaiting the Superior Labor Court to judge appeals filed by both parties. 1,153 4) Other labor matters 5,438 Total for labor matters 24,027 Description of civil matters Estimate Plaintiff: Agência Nacional de Petróleo, Gás Natural e Biocombustíveis - ANP 1) Proceedings challenging an ANP order requiring Petrobras to unite Lula and Cernambi fields on the BM-S-11 joint venture; to unite Baúna and Piracicaba fields; to unite Tartaruga Verde and Mestiça fields; and to unite Baleia Anã, Baleia Azul, Baleia Franca, Cachalote, Caxaréu, Jubarte and Pirambu, in the Parque das Baleias complex, which would cause changes in the payment of special participation charges. Current status: The claims are being disputed in court and in arbitration proceedings. As a result of judicial decisions, the arbitrations have been suspended. On the Lula and Cernanbi proceeding, for the alleged differences on the special participation, the Company made judicial deposits. However, with the cancellation of the favorable injunction, currently the payment of these alleged differences have been made directly to ANP, until a final judicial decision is handed down. On the Baúna and Piracicaba proceeding, Petrobras made court-ordered judicial deposits. On the Baleia Anã, Baleia Azul, Baleia Franca, Cachalote, Caxaréu, Jubarte and Pirambu, in the Parque das Baleias complex proceeding, as a result of a judicial decision and of a Chamber of Arbitration ruling, the collection of the alleged differences has been suspended. On the Tartaruga Verde and Mestiça proceeding, the arbitration is suspended by judicial decision and, so far, there has been no additional collection of special participation due to the unification. 5,642 2) Administrative proceedings challenging an ANP order requiring Petrobras to pay special participation fees and royalties (government take) with respect to several fields and alleged failure to comply with the minimum exploration activities program, as well as alleged irregularities related to compliance with the oil and gas industry regulation. Current status: This claim involves lawsuits in different administrative and judicial stages. 5,187 Plaintiff: Several plaintiffs in Brazil and EIG Management Company in USA 3) Arbitration in Brazil and lawsuit in the USA regarding Sete Brasil. Current status: The arbitrations in Brazil are at an early stage and a Chamber of Arbitration has not yet been established. On the lawsuit filed by EIG and affiliates, alleging that the Company had committed fraud by inducing plaintiffs to invest in Sete Brasil Participações SA ("Sete"), through communications that failed to disclose the alleged corruption scheme. The period allowed to the Company to present its initial position before the federal court in Washington, DC is ongoing. 4,843 Plaintiff: Refinaria de Petróleo de Manguinhos S.A. 4) Lawsuit seeking to recover damages for alleged anti-competitive practices with respect to gasoline, diesel and LPG sales in the domestic market. Current status: This claim is in the judicial stage and was ruled in favor of the plaintiff in the first stage. The Company is taking legal actions to ensure its rights. The Brazilian Antitrust regulator (CADE) has analyzed this claim and did not consider the Company's practices to be anti-competitive. 1,769 Plaintiff: Vantage Deepwater Company e Vantage Deepwater Drilling Inc. 5) Arbitration in the United States for unilateral termination of the drilling service contract tied to ship-probe Titanium Explorer. Current status: The process is in phase of discovery, where the Company seeks its rights and presents documents to prove the author delinquent in contractual obligations. 1,284 6) Other civil matters 7,222 Total for civil matters 25,947 Description of environmental matters Estimate Plaintiff: Ministério Público Federal, Ministério Público Estadual do Paraná, AMAR - Associação de Defesa do Meio Ambiente de Araucária, IAP - Instituto Ambiental do Paraná and IBAMA - Instituto Brasileiro de Meio Ambiente e Recursos Naturais Renováveis. 1) Legal proceeding related to specific performance obligations, indemnification and compensation for damages related to an environmental accident that occurred in the State of Paraná on July 16, 2000. Current status: The court partially ruled in favor of the plaintiff, however both parties (the plaintiff and the Company) filed an appeal. 2,617 Plaintiff: Instituto Brasileiro de Meio Ambiente - IBAMA and Ministério Público Federal. 2) Administrative proceedings arising from environmental fines related to exploration and production operations (Upstream) contested because of disagreement over the interpretation and application of standards by IBAMA, as well as a public civil action filed by the Ministério Público Federal for alleged environmental damage due to the accidental sinking of P-36 Platform. Current status: A number of defense trials and the administrative appeal regarding the fines are pending, and others are under judicial discussion. With respect to the civil action, the Company appealed the ruling that was unfavorable in the lower court and monitors the use of the procedure that will be judged by the Regional Federal Court. 1,182 3) Other environmental matters 2,315 Total for environmental matters 6,114 Class action and related proceedings Between December 8, 2014 and January 7, 2015, five putative securities class action complaints were filed against the Company in the United States District Court for the Southern District of New York (SDNY). These actions were consolidated on February 17, 2015 (the “Consolidated Securities Class Action”). The Court appointed a lead plaintiff, Universities Superannuation Scheme Limited (“USS”), on March 4, 2015. USS filed a consolidated amended complaint (“CAC”) on March 27, 2015 that purported to be on behalf of investors who: 58 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) a) purchased or otherwise acquired Petrobras securities traded on the NYSE or pursuant to other transactions in the U.S. during the period January 22, 2010 and March 19, 2015, inclusive (the “Class Period”), and were damaged thereby; b) purchased or otherwise acquired during the Class Period certain notes issued in 2012 pursuant to a registration statement filed with the SEC filed in 2009 , or certain notes issued in 2013 or 2014 pursuant to a registration statement filed with the SEC in 2012 , and were damaged thereby; and c) purchased or otherwise acquired Petrobras securities on the Brazilian stock exchange during the Class Period, who also purchased or otherwise acquired Petrobras securities traded on the NYSE or pursuant to other transactions in the U.S. during the same period. The CAC alleged, among other things, that in the Company’s press releases, filings with the SEC and other communications, the Company made materially false and misleading statements and omissions regarding the value of its assets, the amounts of the Company’s expenses and net income, the effectiveness of the Company’s internal controls over financial reporting, and the Company’s anti-corruption policies, due to alleged corruption purportedly in connection with certain contracts, which allegedly artificially inflated the market value of the Company’s securities. On April 17, 2015, Petrobras, Petrobras Global Finance - PGF and the underwriters of notes issued by PGF (the “Underwriter Defendants”) filed a motion to dismiss the CAC. On July 9, 2015, the judge presiding over the Consolidated Securities Class Action ruled on the motion to dismiss, partially granting the Company’s motion. Among other decisions, the judge dismissed claims relating to certain debt securities issued in 2012 under the Securities Act of 1933, as time barred by the Securities Act’s statute of repose and ruled claims relating to securities purchased on the Brazilian stock exchange must be arbitrated, as established in the Company’s bylaws. The judge rejected other arguments presented in the motion to dismiss the CAC and, as a result, the Consolidated Securities Class Action continued with respect to other claims. As allowed by the judge, a second consolidated amended complaint was filed on July 16, 2015, a third consolidated amended complaint was filed on September 1, 2015, among other things extending the Class Period through July 28, 2015 and adding Petrobras America, Inc. as a defendant, and a fourth consolidated amended complaint (“FAC”) was filed on November 30, 2015. The FAC, brought by lead plaintiff and three other plaintiffs – Union Asset Management Holding AG (“Union”), Employees’ Retirement System of the State of Hawaii (“Hawaii”), and North Carolina Department of State Treasurer (“North Carolina”) (collectively, “class plaintiffs”) – brings those claims alleged in the CAC that were not dismissed or were allowed to be re-pleaded under the judge’s July 9, 2015 ruling. On October 1 st and December 7, 2015, Petrobras, PGF, Petrobras America, Inc. and the Underwriter Defendants filed a motion to dismiss the FAC. On December 20, 2015, the judge ruled on the motion to dismiss the FAC, partially granting the motion. Among other decisions, the judge dismissed the claims of USS and Union based on their purchases of notes issued by PGF for failure to plead that they purchased the notes in U.S. transactions. The judge also dismissed claims under the Securities Act of 1933 for certain purchases for which class plaintiffs had failed to plead the element of reliance. The judge rejected other arguments presented in the motion to dismiss the FAC and, as a result, the Consolidated Securities Class Action will continue with respect to the remaining claims. On October 15, 2015, class plaintiffs filed a motion for class certification in the Consolidated Securities Class Action, and on November 6, 2015, Petrobras, PGF, Petrobras America, Inc. and the Underwriter Defendants opposed the motion. On February 2, 2016, the judge granted plaintiffs’ motion for class certification, certifying a Securities Act Class represented by Hawaii and North Carolina and an Exchange Act Class represented by USS. On June 15, 2016, the United States Court of Appeals for the Second Circuit granted Petrobras’ motion requesting interlocutory appellate review of the class certification. Defendants filed their opening briefs on July 21, 2016. Plaintiffs opposition brief is due on August 25, 2016, and replies are due on September 8, 2016. Oral argument is scheduled to occur no sooner than September 26, 2016. Petrobras and the other defendants moved in district court for a stay of all district court proceedings pending the Second Circuit’s decision on the merits of the appeal of the class certification. On June 24, 2016, the judge denied the motion. On June 28, 2016, Petrobras and other defendants moved the Second Circuit for a stay of the district court proceedings pending that Court’s decision on the merits of the appeal. On August 2, 2016, the United States Court of Appeals for the Second Circuit granted Defendants’ motion to stay all district court proceedings pending a decision on the appeal of the class certification. On June 27, 2016, the parties filed motions for summary judgment. Further summary judgment briefing is stayed pursuant to the Second Circuit’s Order. 59 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) In addition to the Consolidated Securities Class Action, to date, 29 lawsuits have been filed by individual investors before the same judge in the SDNY (two of which have been stayed), and one has been filed in the United States District Court for the Eastern District of Pennsylvania, consisting of allegations similar to those in the Consolidated Securities Class Action. On August 21, 2015, Petrobras, PGF and underwriters of notes issued by PGF filed a motion to dismiss certain of the individual lawsuits, and on October 15, 2015, the judge ruled on the motion to dismiss, partially granting the motion. Among other decisions, the judge dismissed several Exchange Act, Securities Act and state law claims as barred by the relevant statutes of repose. The judge denied other portions of the motion to dismiss and, as a result, these actions will continue with respect to other claims brought by these class plaintiffs. On October 31, 2015, the judge ordered that the individual lawsuits before him in the SDNY and the Consolidated Securities Class Action shall be tried together in a single trial that will not exceed a total of eight weeks. On November 5, 2015, the judge scheduled the trial to begin on September 19, 2016, however, the trial is now stayed due to the above mentioned Second Circuit decision of August 2, 2016, staying all district court proceedings. On November 18, 2015, the judge ordered that any individual action filed after December 31, 2015 will be stayed in all respects until after the completion of the trial. These actions involve highly complex issues that are subject to substantial uncertainties and depend on a number of factors such as: the novelty of the legal theories, the information produced in discovery, the timing of court decisions, discovery from adverse parties or third parties, rulings by the court on key issues, analysis by retained experts, and the possibility that the parties negotiate in good faith toward a resolution. In addition, the claims asserted are broad, span a multi-year period and involve a wide range of activities, and the contentions of the plaintiffs in the Consolidated Securities Class Action and the individual additional actions concerning the amount of alleged damages are varied and, at this stage, their impact on the course of the litigation is complex and uncertain. The uncertainties inherent in all such matters affect the amount and timing of the ultimate resolution of these actions. As a result, the Company is unable to make a reliable estimate of eventual loss arising from the litigation. Depending on the outcome of the litigation, we may be required to pay substantial amounts, which could have a material adverse effect on the Company’s financial condition, its consolidated results of operations or its consolidated cash flows for an individual reporting period. The Company has engaged a U.S. firm as legal counsel and intends to defend these actions vigorously. Collateral for crude oil exploration concession agreements The Company has granted collateral to the Brazilian Agency of Petroleum, Natural Gas and Biofuels ( Agência Nacional de Petróleo, Gás Natural e Biocombustíveis - ANP ) in connection with the performance of the Minimum Exploration Programs established in the concession agreements for petroleum exploration areas in the total amount of R$ 7,618, of which R$ 3,282 were still in force as of June 30, 2016, net of commitments undertaken. The collateral comprises crude oil from previously identified producing fields, pledged as collateral, amounting to R$ 2,721 and bank guarantees of R$ 561. Risk management The Company is exposed to a variety of risks arising from its operations, including price risk (related to crude oil and oil products prices), foreign exchange rates risk, interest rates risk, credit risk and liquidity risk. Corporate risk management is part of the Company’s commitment to act ethically and comply with the legal and regulatory requirements of the countries where it operates. To manage market and financial risks the Company preferably takes structuring measures through an adequate capital and leverage management. The Company takes account of risks in its business decisions and manages any such risk in an integrated manner in order to enjoy the benefits of diversification. A summary of the derivative financial instruments positions held by the Company and recognized in other current assets and liabilities as of June 30, 2016, as well as the amounts recognized in the statement of income and other comprehensive income and the guarantees given is set out as follows: 60 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Statement of Financial Position Notional value Fair value Asset Position (Liability) Maturity Derivatives not designated for hedge accounting Future contracts - total (*) (5,517) (5,694) (15) 149 Long position/Crude oil and oil products 58,175 53,735 − − 2016 Short position/Crude oil and oil products (63,692) (59,429) − − 2016 Options - total (*) 470 123 1 38 Call/Crude oil and oil products 510 − 1 − 2016 Put/Crude oil and oil products (40) 123 − 38 2016 Forward contracts - total (6) 24 Long position/Foreign currency forwards (BRL/USD) (**) US$ 85 US$ 217 (14) 23 2016 Short position/Foreign currency forwards (BRL/USD) (**) US$ 24 US$ 50 8 1 2016 Derivatives designated for hedge accounting Swap - total 57 (130) Foreign currency / Cross-currency Swap (**) US$ 298 US$ 298 124 (62) 2016 Interest - Libor / Fixed rate (**) US$ 384 US$ 396 (67) (68) 2017 Total recognized in the Statement of Financial Position 37 81 (*) Notional value in thousands of bbl. (**) Amounts in US$ are presented in million. Gains/(losses) recognized in the statement of income (*) Gains/(losses) recognized in the Shareholders’ Equity (**) Guarantees given as collateral Jan-Jun/2016 Jan-Jun/2015 Jan-Jun/2016 Jan-Jun/2015 Commodity derivatives (166) (311) − − 210 36 Foreign currency derivatives (49) 41 16 10 − − Interest rate derivatives (14) (14) (8) (1) − − (229) (284) 8 9 210 36 Cash flow hedge on exports (***) (5,397) (2,331) 48,876 (20,627) − − Total (5,626) (2,615) 48,884 (20,618) 210 36 (*) Amounts recognized in finance income in the period. (**) Amounts recognized as other comprehensive income in the period. (***) Using non-derivative financial instruments as designated hedging instruments, as set out in note 31.2. A sensitivity analysis for the different types of market risks, to which the Company is exposed, based on the derivative financial instruments held as of June 30, 2016 is set out following: Consolidated Financial Instruments Risk Probable Scenario (*) Stressed Scenario (∆ of 25%) Stressed Scenario (∆ of 50%) Derivatives not designated for hedge accounting Future contracts Crude oil and oil products - price changes − (433) (866) Forward contracts Foreign currency - depreciation BRL x USD (9) (49) (99) Options Crude oil and oil products - price changes − (2) (4) (9) (484) (969) Derivatives designated for hedge accounting Swap (43) (221) (368) Debt Foreign currency - appreciation JPY x USD 43 221 368 Net effect − − − Swap 1 (5) (8) Debt Interest - LIBOR increase (1) 5 8 Net effect − − − (*) The probable scenario was computed based on the following risks: oil and oil products prices: fair value on June 30, 2016; R$ x U.S. Dollar - a 4.4% depreciation of the Real; Japanese Yen x U.S. Dollar - a 0.2% depreciation of the Japanese Yen; Peso x U.S. Dollar - a 0.3% depreciation of the Peso; LIBOR Forward Curve - a 0.02% increase throughout the curve. Source: Focus and Bloomberg. Risk management of price risk (related to crude oil and oil products prices) Petrobras does not regularly use derivative instruments to hedge exposures to commodity price cycles related to products purchased and sold to fulfill operational needs. Derivatives are used as hedging instruments to manage the price risk of certain short-term commercial transactions. 61 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Foreign exchange risk management Petrobras seeks to identify and manage foreign exchange rate risks based on an integrated analysis of its businesses with the benefits of diversification. The Company’s short-term risk management involves choosing the currency in which to hold cash, such as the Brazilian Real, U.S. dollar or other currency. The foreign exchange risk management strategy may involve the use of derivative financial instruments to hedge certain liabilities, minimizing foreign exchange rate risk exposure. a) Cash Flow Hedge involving the Company’s future exports The Company designates hedging relationships to account for the effects of the existing hedge between a portion of its long-term debt obligations (denominated in U.S. dollars) and its highly probable U.S. dollar denominated future export revenues, so that gains or losses associated with the hedged transaction (the highly probable future exports) and the hedging instrument (debt obligations) are recognized in the statement of income in the same periods. A portion of principal amounts and accrued interest (non-derivative financial instruments), as well as foreign exchange rate forward contracts (derivative financial instruments) have been designated as hedging instruments. Derivative financial instruments expired during the year were replaced by principal and interest amounts in the hedging relationships for which they had been designated. Individual hedging relationships were designated in a one-to-one proportion, meaning that a portion of the highly probable future exports for each month will be the hedged transaction of an individual hedging relationship, hedged by a portion of the company’s long-term debt. Only a portion of the Company’s forecast exports are considered highly probable. Whenever a portion of future exports for a certain period for which a hedging relationship has been designated is no longer highly probable, the Company revokes the designation and the cumulative foreign exchange gains or losses that have been recognized in other comprehensive income remain separately in equity until the forecast exports occur. If a portion of future exports for which a hedging relationship has been designated is no longer expected to occur, any related cumulative foreign exchange gains or losses that have been recognized in other comprehensive income from the date the hedging relationship was designated to the date the Company revoked the designation is immediately recycled from equity to the statement of income. Mainly due to the decrease in international oil prices, a portion of future exports for which a hedging relationship had been designated was no longer expected to occur or did not occur in the first half of 2016. Therefore, hedging relationship was revoked and a portion was reclassified to the statement of income in amount of R$1,024 in the first half of 2016. The carrying amounts, the fair value as of June 30, 2016, and a schedule of expected reclassifications to the statement of income of cumulative losses recognized in other comprehensive income (shareholders’ equity) based on a US$ 1.00 / R$ 3.2098 exchange rate are set out below: Hedging Instrument Hedged Transactions Nature of the Risk Maturity Date Principal Amount (US$ million) Carrying amount as of June 30, 2016 Non-derivative financial instruments (debt: principal and interest) Portion of highly probable future monthly exports revenues Foreign Currency – Real vs U.S. Dollar Spot Rate July 2016 to March 2027 61,050 195,957 Changes in the reference value (principal and interest) US$ million R$ Amounts designated as of December 31, 2015 61,520 240,222 Additional hedging relationships designated, designations revoked and hedging instruments re-designated 5,287 19,982 Exports affecting the statement of income (1,286) (4,757) Principal repayments / amortization (4,471) (16,012) Foreign exchange variation − (43,478) Amounts designated as of June 30, 2016 61,050 195,957 The ratio of highly probable future exports to debt instruments for which a hedging relationship has been designated in future periods is set out below: Consolidated 2024 to 2027 Average Hedging instruments designated / Highly probable future exports (%) 55 66 85 86 76 67 60 54 47 59 62 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) A roll-forward schedule of cumulative foreign exchange losses recognized in other comprehensive income as of June 30, 2016 is set out below: Exchange rate Tax effect Total Balance at December 31, 2015 (88,319) 30,028 (58,291) Recognized in shareholders' equity 43,478 (14,783) 28,695 Reclassified to the statement of income - occurred exports 4,373 (1,487) 2,886 Reclassified to the statement of income - exports no longer expected or not occurred 1,024 (348) 676 Balance at June 30, 2016 (39,444) 13,410 (26,034) Additional hedging relationships may be revoked or additional reclassification adjustments from equity to the statement of income may occur as a result of changes in forecast export prices and export volumes following a review in the Company’s business plan. Based on a sensitivity analysis considering a US$ 10/barrel decrease in Brent prices stress scenario, when compared to the Brent price projections in our most recent update of the 2015-2019 Business and Management Plan ( Plano de Negócios e Gestão – PNG ), a R$ 1,141 reclassification adjustment from equity to the statement of income would occur. A schedule of expected reclassification of cumulative foreign exchange losses recognized in other comprehensive income to the statement of income as of June 30, 2016 is set out below: Consolidated 2024 to Total Expected realization (4,424) (10,030) (10,372) (6,942) (5,031) (4,176) (4,803) (2,161) 8,495 (39,444) b) Cash flow hedges involving swap contracts – Yen x Dollar The Company has a cross currency swap to fix in U.S. dollars the payments related to bonds denominated in Japanese yen and does not intend to settle these contracts before the maturity. The relationship between the derivative and the bonds was designated for cash flow hedge accounting. c) Sensitivity analysis for foreign exchange risk on financial instruments A sensitivity analysis is set out below, showing the probable scenario for foreign exchange risk on financial instruments, computed based on external data along with stressed scenarios (a 25% and a 50% change in the foreign exchange rates), except for assets and liabilities of foreign subsidiaries, when transacted in a currency equivalent to their respective functional currencies. Consolidated Financial Instruments Exposure at 06.30.2016 Risk Probable Scenario (*) Stressed Scenario (∆ of 25%) Stressed Scenario (∆ of 50%) Assets 12,766 558 3,192 6,383 Liabilities (208,960) Dollar/ Real (9,127) (52,240) (104,480) Cash flow hedge on exports 195,957 8,559 48,989 97,979 (237) (10) (59) (118) Liabilities (**) (1,936) Yen/ Dollar 4 (483) (967) (1,936) 4 (483) (967) Assets 34 1 9 17 Liabilities (169) Euro/ Real (5) (42) (85) (135) (4) (33) (68) Assets 23,554 Euro/ Dollar (296) 5,889 11,777 Liabilities (46,645) 587 (11,661) (23,323) (23,091) 291 (5,772) (11,546) Assets 9 Pound Sterling/ Real − 2 5 Liabilities (71) (1) (18) (36) (62) (1) (16) (31) Assets 7,853 Pound Sterling/ Dollar (275) 1,963 3,927 Liabilities (15,437) 540 (3,859) (7,719) (7,584) 265 (1,896) (3,792) Assets 1,955 Dollar/ Peso 7 489 978 Liabilities (1,924) (7) (481) (962) 31 − 8 16 Total (33,014) 545 (8,251) (16,506) (*) On June 30, 2016, the probable scenario was computed based on the following risks: R$ x U.S. Dollar - a 4.4% depreciation of the Real/ Japanese Yen x U.S. Dollar - a 0.2% depreciation of the Japanese Yen/ Peso x U.S. Dollar - a 0.3% depreciation of the Peso / Euro x U.S. Dollar: an 1.2% depreciation of the Euro / Pound Sterling x U.S. Dollar: a 3.4% depreciation of the Pound Sterling/ Real x Euro - a 3.1% depreciation of the Real / Real x Pound Sterling - 0.9% depreciation of the Real. Source: Focus and Bloomberg. (**) A portion of the foreign currency exposure is hedged by a cross-currency swap. 63 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Interest rate risk management The Company considers that interest rate risk does not create a significant exposure and therefore, preferably does not use derivative financial instruments to manage interest rate risk, except for specific situations encountered by certain subsidiaries of Petrobras. Credit risk Credit risk management in Petrobras aims at minimizing risk of not collecting receivables, financial deposits or collateral from third parties or financial institutions through efficient credit analysis, granting and management based on quantitative and qualitative parameters that are appropriate for each market segment in which the Company operates. The commercial credit portfolio is broad and diversified and comprises clients from the domestic market and from foreign markets. Credit granted to financial institutions is related to collaterals received, cash surplus invested and derivative financial instruments. It is spread among “investment grade” international banks rated by international rating agencies and Brazilian banks. Liquidity risk Liquidity risk is represented by the possibility of a shortage of cash or other financial assets in order to settle the Company’s obligations on the agreed dates and is managed by the Company based on policies such as: centralized cash management, in order to optimize the level of cash and cash equivalents held and to reduce working capital; a minimum cash level to ensure that cash needed for investments and short-term obligations is met even in adverse market conditions; increasing the number of investors in the domestic and international markets through funding opportunities, preserving a strong presence in the international capital markets and searching for new funding sources, including new markets and financial products, as well as funds under the divestment program. During 2015, the Company used traditional funding sources (export credit agencies – ECAs, banking market, capital markets and development banks) to obtain the necessary funding to repay debt and fund its capital expenditures. In the first half of 2016, the Company raised approximately US$8 billion through proceeds from long-term financing (mainly international capital market), of which US$ 5.98 billion were used to repurchase global notes previously issued. A term sheet signed in first quarter of 2016 with the China Development Bank CDB to obtain US$10 billion through financing agreements is still being negotiated. A maturity schedule of the Company’s finance debt (undiscounted), including face value and interest payments is set out following: Consolidated Maturity 2021 and thereafter Principal 16,614 26,148 45,938 75,554 53,463 185,000 402,717 497,289 Interest 11,815 22,439 21,206 18,119 13,674 109,666 196,919 230,531 Total 28,429 48,587 67,144 93,673 67,137 294,666 599,636 727,820 Fair value of financial assets and liabilities Fair values are determined based on market prices , when available, or, in the absence thereof, on the present value of expected future cash flows. The fair values of cash and cash equivalents, short term debt and other non-current assets and liabilities are equivalent or do not differ significantly from their carrying amounts. The hierarchy of the fair values of the financial assets and liabilities, recorded on a recurring basis, is set out below: Level 1: inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities that the entity can access at the measurement date. Level 2: inputs are inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly. Level 3: inputs are unobservable inputs for the asset or liability. 64 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Fair value measured based on Level I Level II Level III Total fair value recorded Assets Marketable securities 2,451 − − 2,451 Foreign currency derivatives − 124 − 124 Balance at June 30, 2016 2,451 124 − 2,575 Balance at December 31, 2015 3,255 24 − 3,279 Liabilities Foreign currency derivatives − (6) − (6) Commodity derivatives (14) − − (14) Interest derivatives − (67) − (67) Balance at June 30, 2016 (14) (73) − (87) Balance at December 31, 2015 − (130) − (130) There are no material transfers between levels. The estimated fair value for the Company’s long term debt as of June 30, 2016, computed based on the prevailing market rates is set out in note 16.1. Subsequent events Global notes issued in international capital markets On July 13, 2016, the Company, through its subsidiary Petrobras Global Trading – PGF, completed the US$ 3 billion bond sale on the international capital markets (global notes), of which US$ 1.75 billion will mature in 5 years and US$ 1.25 billion will mature in 10 years. This sale constituted a reopening of a series of securities maturing in 2021 and 2026, originally issued on May 23, 2016, in the amount of US$ 6.75 billion. The Company used the net proceeds from this sale to repurchase global notes previously issued, maturing from February 3, 2017 to March 15, 2019, and for corporate purposes in general. Disposal of distribution assets in Chile On July 22, 2016, the Company signed a sale and purchase agreement with the Southern Cross Group for 100% of Petrobras Chile Distribuición Ltda (PCD), held through Petrobras Caribe Ltda. The estimated proceed from this deal is US$464 million, considering amounts from distribution of cash surplus before the transaction closing, payments to be made by Southern Cross in the closing day and estimated price adjustments within 65 working days after the closing. The deal’s completion is subject to certain precedent conditions, as established in the agreement and customary for this kind of operation, expected to occur in up to three or four months. Disposal of Petrobras Argentina On July 27, 2016, the Company concluded the disposal of its entire 67.19% interest in Petrobras Argentina (PESA), owned through the subsidiary Petrobras Participaciones S.L. (“PPSL”), to Pampa Energia in amount of US$ 897 million. This amount is still subject to adjustments. As part of this transaction, the Company intends to acquire 33.6% of the concession of Rio Neuquén in Argentina and 100% of Colpa Caranda asset in Bolivia for an amount of US$ 52 million, both subject to approvals from PESA’s Board of Directors and Bolivia Federal Government, respectively. Disposal of interest in exploratory block BM-S-8 On July 28, 2016 the Board of Directors of Petrobras approved the disposal of the Company’s 66% interests in the exploratory block BM – S-8 to Statoil, which includes the Carará area located in the pre-sal of Santos Basin, for an amount of US$2.5 billion. The other current partners in this block can exercise their right of preference in this transaction, allowing them to acquire the Company’s interest by the same amount offered by Statoil, at least. 65 Notes to the financial statements (Expressed in millions of Reais, unless otherwise indicated) Correlation between the notes disclosed in the complete annual financial statements as of December 31, 2015 and the interim statements as of June 30, 2016 Number of notes Notes to the Financial Statements Annual for 2015 Quarterly information for 2Q-2016 The Company and its operations 1 1 Basis of preparation of interim financial statements 2 2 The “Lava Jato (Car Wash) Operation” and its effects on the Company 3 3 Basis of consolidation (*) 4 Accounting policies 4 5 Cash and cash equivalents and Marketable securities 7 6 Trade receivables 8 7 Inventories 9 8 Disposal of assets 10 9 Investments 11 10 Property, plant and equipment 12 11 Intangible assets 13 12 Impairment 14 13 Exploration for and evaluation of oil and gas reserves 15 14 Trade payables 16 15 Finance debt 17 16 Leases 18 17 Related parties 19 18 Provision for decommissioning costs 20 19 Taxes 21 20 Employee benefits (Post-employment) 22 21 Shareholders' equity 23 22 Sales revenues 24 23 Other expenses, net 25 24 Costs and Expenses by nature 26 25 Net finance income (expense) 27 26 Supplementary information on the statement of cash flows 28 27 Segment reporting 29 28 Provisions for legal proceedings, contingent liabilities and contingent assets 30 29 Guarantees for concession agreements for petroleum exploration 32 30 Risk management and derivative instruments 33 31 Fair value of financial assets and liabilities 34 32 Subsequent events 35 33 (*) Summary of significant accounting policies (**) Disposal of assets and legal mergers The notes to the annual report 2015 that were suppressed in the 2Q-2016 because they do not have significant changes and / or may not be applicable to interim financial information are as follows: Notes to the Financial Statements Number of notes Critical accounting policies: key estimates and judgments 5 New standards and interpretations 6 Petroleum and alcohol accounts - receivables from Federal Government 19.6 Tax amnesty programs – State Tax (Programas de Anistias Estaduais) 21.3 Contingent assets 30.5 Commitments to purchase natural gas 31 Capital management 33.4 Insurance 33.7 66 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 12, 2016 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
